Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19

WARSHAW LAW FIRM, LLC
266 King George Road, Suite C2
Warren, New Jersey 07059

Page 1 of 118 PagelD: 261

 

. Phone: (973) 433-2121
Julie M.W. Warshaw, Esq, *~* Fax: (973) 439-1047 (———wennpnnnttnpttnntennnennnnesneanee
Caryn Fitzgerald, Esq. *~ jwarshaw@warshawlawfirm.com Licensed in New Jersey *
Of Counsel clientservices@warshawlawfirm.cam
of). OE
David &. Warshaw, Esq. *~*

 

Licensed in New York ~
: Licensed in Massachusetts *
www.warshawlawfirm.com Licensed! in Pennsylvania

 
 
   

September 19, 2017
Via Priority Mail

Schedele 7.
Honorable Thomas Betancourt, A.L.j.

Lat. to diseess
33 Washington Street, 7" Floor
Newark, New Jersey 07102

rgce bk Lv exp
base

Re: F.H. and M.H. o/b/o J.H. v. West Morris Regional High School Board of Education

OAL Docket No.: EDS 10706-2017 N

Agency Ref. No.: 2017-26311

Dear Judge Betancourt:

This office represents the Petitioners in the above referenced matter. Enclosed
please find an original and one (1) copy of Petitioners’ motion for summary decision filed

on an expedited basis including a Notice of Motion, Certification of Service, Proposed form
of Order, Certification of Counsel, Exhibits, and Supporting Brief.

Thank you for your time and attention to this matter.

Respectfully Submitted,

   
 

ON as
By: ro 8 5
Julie sqm on Mt
Bee =
cc: Jodi Howlett, Esq. (Via Email and Regular Mail) =. UV mn
F.H. and M.H. (Via Email) =53 ~ OO
Sm ow
=< ©
Eid alr

tiny relr
Ser reo” i ( i
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 2 of 118 PagelID: 262

Warshaw Law Firm, LLC

Julie Warshaw, Esq. (ID# 027931993)
266 King George Road, Suite C2
Warren, New Jersey 07059

Phone (973) 433-2121

Fax (973) 439-1047
Attorneys for Petitioner

FH. and M.M. o/b/o J.H..

: STATE OF NEW JERSEY
MINOR CHILD

: OFFICE OF ADMINISTRATIVE LAW
Petitioners
Vv.

> AGENCY NO.: 2017-26311

: DOCKET NO.: EDS 10706-2017 N r
WEST MORRIS REGIONAL :

HIGH SCHOOL DISTRICT

ow .,
a> S x
BOARD OF EDUCATION Sr om in
NOTICE OF MOTION o3 FO
Respondent Se pd m

=

=_ DU <
=a o

To: Jodi Howlett, Esq. im ow

Cleary, Giacobbe, Alfieri & Jacobs, LLC =< ©

5 Ravine Drive
P.O. Box 533

Matawan, New Jersey 07747

PLEASE TAKE NOTICE that the undersigned attorney for Petitioners, F.H. and M.H.
o/b/oJ.H., Minor Child, will apply to the Office of Administrative Law, the Honorable
Thomas Betancourt, A.L.J., as soon as counsel may be heard for an Order granting summary
decision in favor of the Petitioners and against the Respondents because the school district
failed to comply with the IDEA and Section 504. Petitioners shall rely upon their brief in

support of their motion for summary decision as well as Counsel's Certification, and
Exhibits attached thereto.

PLEASE TAKE FURTHER NOTICE that Petitioners respectfully request oral

argument on a date certain for said motions.
RSHAW LAW FIRM, LLC
Atta iti $
[VK

    

Dated: September 19, 2017
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 3 of 118 PagelD: 263

Warshaw Law Firm, LLC

Julie Warshaw, Esq. (ID# 027931993)
266 King George Road, Suite C2
Warren, New Jersey 07059

Phone (973) 433-2121

Fax (973) 439-1047

Attorneys for Petitioners

PH. and M.M.o/bo LH. - STATE OF NEW JERSEY

MINOR CHILD - OFFICE OF ADMINISTRATIVE LAW
Petitioners

Vv. - AGENCY NO.: 2017-26311

: DOCKET NO.: EDS 10706-2017 N
WEST MORRIS REGIONAL
HIGH SCHOOL DISTRICT
BOARD OF EDUCATION
CERTIFICATION OF SERVICE
Respondent

!, Julie Warshaw, Esq., do hereby certify that on September 19, 2017, I sent by
Regular Mail a copy of Petitioners’ motion for summary decision to Jodi Howlett, Esq.,
attorney for the Respondent. | also hereby certify that | sent by Priority Mail the original
and one copy to the Honorable Thomas Betancourt, A.L.J.

| hereby certify that the foregoing statements made by me are true. | am aware that

if any of the foregoing statements made by me are willfully false, | am subject to
punishment.

WARSHAW LAW FIRM, LLC

Romer forte
B

¥: Payee

   

Dated: September 19, 2017
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 4 of 118 PagelD: 264

Warshaw Law Firm, LLC

Julie Warshaw, Esq. (ID# 027931993)
266 King George Road. Suite C2
Warren, New Jersey 07059

Phone (973) 433-2121

Fax (973) 439-1047

Attorneys for Petitioners

F.H. and M.M. o/b/o J.H.. : STATE OF NEW JERSEY

MINOR CHILD : OFFICE OF ADMINISTRATIVE LAW
Petitioners

v. AGENCY NO.: 2017-26311

: DOCKET NO.: EDS 10706-2017 N
WEST MORRIS REGIONAL
HIGH SCHOOL DISTRICT :
BOARD OF EDUCATION : ORDER

Respondent

THIS MATTER having come before the Court by Petitioners” motion for summary
decision, and the Court having considered the submissions of the parties in support thereof and in
opposition thereto, and for the reasons set forth herein;

IT IS on this day of . 2017,

ORDERED that Petitioners’ motion for summary decision is hereby granted and
Petitioners are declared the prevailiny party; and it is

FURTHER ORDERED that a copy of this Order shall be served upon all counsel of

record within days of the date hereof,

 

Honorable Thomas Betancourt, A.L.J.
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 5 of 118 PagelD: 265

Warshaw Law Firm, LLC

Julie Warshaw, Esq. (ID# 027931993)
266 King George Road. Suite C2
Warren, New Jersey 07059

Phone (973) 433-2121

Fax (973) 439-1047

Attorneys for Petitioners

F.H. and M.M. o/b/o J.H., - STATE OF NEW JERSEY
MINOR CHILD : OFFICE OF ADMINISTRATIVE LAW
Petitioners
Vv. ; AGENCY NO.: 2017-26311
: DOCKET NO.: EDS 10706-2017 N
WEST MORRIS REGIONAL
HIGH SCHOOL DISTRICT
BOARD OF EDUCATION

Respondent
BRIEF IN SUPORT OF PETITIONERS’ MOTION FOR SUMMARY DECISION

On the brief:

Julie Warshaw, Esq.
Dated: September 19, 2017
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 6 of 118 PagelD: 266

TABLE OF CONTENTS

TABLE OF AUTHORITIES 3
STATEMENT OF FACTS 5
LEGAL ARGUMENT

I. PETITIONERS HAVE MET THE LEGAL STANDARD FOR
SUMMARY DECISION 15

Il. THE SCHOOL DISTRICT FAILED TO COMPLY WITH THE
REQUIREMENTS OF THE IDEA 17

Hi. THE SCHOOL DISTRICT FAILED TO PROVIDE A STAY PUT
PLACEMENT 18

IV. PETITIONERS ARE ENTITLED TO UNILATERALLY PLACE
THEIR DAUGHTER AND BE REIMBURSED BY THE SCHOOL
DISTRICT 21

V. THERE ARE NO GENUINE ISSUES OF MATERIAL FACT AND
PETITIONERS ARE ENTITLED TO SUMMARY

DECISION 26

VI. THIS COURT SHOULD RENDER A DECISION ON AN
EXPEDITED BASIS 26
CONCLUSION 28
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 7 of 118 PagelD: 267

TABLE OF AUTHORITIES

Bd. of Educ. of Hendrick Hudson Central Sch. Dist. v. Rowley. 17
458 U.S. 176, 102 S. Ct. 3034, 73 L.Ed.2d 690 (1982)

 

 

 

 

 

 

Bd. of Educ. of Poughkeepsie City Sch. Dist. v. O°Shea, 19
353 F. Supp. 2d 449 (S.D.N.Y. 2005)

Brill v. Guardian Life Ins. Co. of America, 142 N.J. 520 (1995) 15, 16
Carlisle Area Sch, v. Scott P.. 62 F.3d 520 (3d Cir. 1995) 22
C.H. v. Cape Henlopen Scheol Dist., 606 F.3d 59 (2010) 17
Drinker v Colonial Sch. Dist. 78 F.3d 859 (3d Cir. 1996) 19
Endrew F. v. Douglas Cty. Sch. Dist.. 173 $8. Ct. 988 (2017) 22
J.O. ex rel. C.0. v. Oranve Twp. Bd. of Educ., 287 F.3d 267 (3d Cir. 2002) 19

 

Judson v. People’s Bank and Trust Company of Westfield, 17 N.J. 67 (1954) fs)
Laseari v. Bd. of Educ., 995 F.2d 1204 (3d Cir. 1993) 25

Matthew K. v. Parkland Sch. Dist.. 1998 U.S. Dist. LEXIS 2024, 1998 19
WL 84009 (E.D.Pa. 1998)

 

Michael C. ex rel. Stephen C. v Radnor Twp. Sch. Dist., 19
202 F.3d 642 (3d Cir 2000)

 

Montzomery Two. Bd. of Educ. v S.C. ex rel. D.C.,
Civ. Action No, 06-398 (FLW) (D. New Jersey. January 29, 2007),

 

 

2007 U.S. Dist. LEXIS 6071 19, 21
Oberti v. Bd. of Educ., 995 F.2d 1204 (3d Cir. 1993) 23
Ridgewood Bd. of Educ. v. P.S.. 172 F.3d 238 (3d Cir. 1999) 22
S.H. v. State-Operated Sch. Dist. of Newark, 336 F.3d 260 (3d Cir. 2003) 21, 22
Susquenita Sch. Dist. v. Raelee S.. 96 F.3d 78 (3d Cir. 1996) 19, 24

 
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 8 of 118 PagelD: 268

T.R. v. Kingwood Two. Bd. of Educ., 205 F.3d 572 (3d Cir. 2000) 22

STATUES, RULES, CODE PROVISIONS

NLLA.C. 1:1-12.5 5
N.J.A.C. 6A:14-1.1(b)(1) 21
NJ. Rule 4:46-2(c) 16
20 U.S.C. § 1412(a)(5)(A) 21
20 U.S.C. § 1412(a)(10)(c (i) 23
34 CFR § 300.510(b) 27
34 CFR § 300.515 27
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 9 of 118 PagelID: 269

tho

J

6.

STATEMENT OF FACTS
J.H. is a minor child and is currently in the 11" grade.
J.H. suffers from school related anxiety and school phobia.
J.H. was enrolled in a therapeutic day program for a few months at the beginning
of the 2016-2017 school year. She currently attends therapeutic sessions after
school with a counselor at the Immediate Care Psychiatric Center (*ICPC™) in
Parsippany on a regular basis.
J.H. attempted to return to high school in December 2016 but that was not
successful due to her school related anxiety and school phobia. In December 2016,
the Petitioners agreed to implement a 504 Plan allowing J.H. time and access to a
quict place or to the guidance counselor or nurse if she was feeling anxious.
However, she was only able to attend school for a few days and then had to stop.
resulting in the school district placing her on home instruction. There was no IEP
al that time.
In December 2016, since J.H. was unable to attend school, the school district
placed J.H. on home instruction for the remainder of the 2016-2017 school year
due to school related anxiety and school phobia. J.S. did very well academically on
home instruction.
According to J.H.’s medical providers, she is ready to attend a lesser restrictive out
of district learning environment but she still suffers from school related anxiety
and school phobia.
Petitioners sought an JEP for J.H. and an out of district placement. The school

district would only place her in an in district behavioral self-contained class.
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 10 of 118 PagelD: 270

8.

10.

II.

ICPC recommended that J.H. attend an out of district placement. J.H. receives
therapeutic services on a regular and on-going basis and therefore she is not in
need of a therapeutic school setting.

J.H. was evaluated by the child study team and toward the end of the 2016-2017
school year. the school district proposed an IEP elassifying J.H. as “Emotionally
Disturbed” due to her school related anxicty.

JL. is not emotionally disturbed, as she does not meet the criteria for said
classification. Although the school district attempted to characterize J.H.’s school
related anxiety as defiance and school refusal, her therapist and Psychiatrist have
not characterized her anxiety in this manner. Her school related anxiety ts not
defiance or school refusal, as J.H. does not have any behavioral issues.

The psychological evaluation conducted on January 19, 2017 by Dr. Sherry Wilk
on behalf of the school district noted that J.H. scored in the low average range for
Working Memory and overall in the average range for processing speed but her
scores on the subtests varied considerably. The discrepancies in her scores should
have led the district to identify a learning disability but instead, these discrepancies
in scores were ignored. The school district failed under Child Find to recognize
that she had an underlying learning disability and they failed to classify her as
such. It is important to note that there were also factual errors in the district's
testing reports and instead of recognizing J.H.°s anxiety, they used wording in their
reports that would suggest that J.H. had behavioral issues. despite no evidence to
support such a conclusion. A redacted copy of Dr. Wilk’s January 19"" report is

attached hereto as Exhibit A.
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 11 of 118 PagelID: 271

12.

A report dated March 15, 2017 from Psychiatrist, Dr. Shankar Srimivasan at
{mmediate Care Psychiatric Center (*ICPC”), indicated that J.H.’s diagnosis was
“Major depression recurrent, Panic Disorder and School issues” and there is a
recommendation for an out of district placement, but not a therapeutic out of
district placement. Nowhere was J.H. ever diagnosed as being emotionally
disturbed. A redacted copy of Dr. Srinivasan’s March 15" report is attached hereto

as Exhibit B.

. A report dated August 17, 2017 from J.H.'s therapist, Melissa Dolgos at

Immediate Care Children’s Psychiatric Center (*ICCPC”) noted that, J.H. in the
school district setting, “was unable to complete her academic assignments duc to
the anxiety causing her confusion and delaying her ability to function in school.
While in smaller group settings. | have noticed that [J.H.] was able to progress in
managing her anxiety.” Ms. Dolgos also noted, “She excels better when people
around her are mature and college bound rather than peers who have behavioral
issues. Throughout my time with her, [J.H.] has never demonstrated any negative
behaviors or came to program due to behavioral issues. She also does not respond
well when others around her have behavioral issues as it distracts her and causes
her to become anxious again. She also will be continuing treatment here at ICCPC
throughout the school year and will not be in need of therapy while in school.” Ms.
Dolgos also noted, “She will need a structured but non-strict educational
environment as she functions better with more flexible schedules. It is highly

recommended that she be placed in a school that can meet these needs in order for
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 12 of 118 PagelID: 272

14.

16.

17.

[J.H.] to funetion academically and succeed.” A redacted copy of Ms. Dolgos’
report is attached hereto as Exhibit C.

The school district agreed to pay for independent Psychiatric and
Psychoeducational testing. Dr. Natalie Schuberth from Alexander Road Associates
conducted the Psychoeducational testing and issued a report dated August 21,
2017. On July 31, 2017, August 2, 2017 and August 3. 2017, J.H. was evaluated
by Dr. Schuberth. Psy.d. BCBA-D. A redacted copy of the report is attached
hereto as Exhibit D. Dr. Schuberth indicated in her evaluation report that JH met
the criteria for the diagnosis of Specific Learning Disorder with impairment in
mathematics. specifically with {luent calculation and she had issues with
processing speed. See Exhibit D, pg. 13. She also met the criteria for Major
Depressive Disorder, Recurrent Episode, and Generalized Anxiety Disorder. See

Exhibit D, pg. 13.

. We are still waiting for Dr. Platt’s independent psychiatric report to be completed.

However. in the interim. school has started. Counsel for Petitioners has reached out
to counsel for the district on numerous occasions through telephone calls and
emails and has not received the courtesy of any response. Copies of various e-
mails to counsel for the district are attached hereto as Exhibit E.

The school district did not have an appropriate placement for J.H. and they refused
to continue home instruction as a stay put placement until such time as an

appropriate placement could be determined.
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 13 of 118 PagelD: 273

18.

19,

Without having an appropriate educational placement ready for J.11. or a stay put
placement at the school district. Petitioners, through counsel, sent a 10-day
unilateral placement letter to counsel for the district.

Petitioners applied to the Purnell School for placement of J.EL. for the 2017-2018

school year. J.H. was accepted.

. Before the first day of school. Petitioners reached out to the school district since

there had been no response from counsel for the district. Petitioners were informed
that as of the first day of school, J.H. would not be classified and that she would be
considered a general education student with a 504 Plan. Pursuant to an email
exchange with Petitioners and Joseph Cusack from the school district, he
confirmed that he and Kendra from the school district had a conversation with
Petitioner on August 25, 2017 and that according to the school district, J.H. would
be returning back to West Morris High School as a general education student with
a 504 Plan. Mr, Cusack indicated in his response email dated September 11. 2017
that the 504 Plan that was developed for J.H. in December 2016 would still be in
effect when she returned to school for the 2017-2018 school year. The 504 Plan
attached to his email was not signed by Petitioners and it was not updated to
include any diagnosis, accommodations, or any relevant information since

December 2016, A redacted copy of this 504 Plan is attached hereto as Exhibit F.

. Petitioners were not aware that this 504 Plan would still be in effect or used by the

district since it was not up to date and it was drafted in December 2016. Petitioners
did not sign this 504 Plan and were of the belief that the December 2016 504 Plan

was no longer in effect and had expired, especially in light of the fact that the
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 14 of 118 PagelD: 274

school district had found J.H. eligible for special education services in May 2017
and had drafted a proposed Individualized Education Plan (TEP™), for which the
Petitioners’ pending Due Process action was filed. A redacted copy of the
proposed IEP is attached hereto as Exhibit G. This again is an example of the
denial of rights under the [DEA and Scction 504. J.H. is entitled to an updated and
appropriate document and this 504 Plan does not cover her learning disability and
is not appropriate for her current issues or placement. Thus, the school district has
again violated her rights.

22. The school district found J.H. cligible for special education services in April 2017
and then recently. on their own without any meeting or input from Petitioners,
decided to de-classify J.H. and to now consider her only a general education
student without any special education services and without any information to
support removal of the diagnosis of school related anxiety. School related anxiety
was the basis for the school district classifying J.-H. She continues to have school
related anxiety. She remains eligible for special education services under the IDEA
and is entitled to an IEP. The school district unilaterally acted on its own to
declassify J.H. without any basis or justification. The district has violated J.H."s
rights under the IDEA, Section 504, and Child Find and has denied J.1. a free and
appropriate public education in the least restrictive environment entitling J.H. and
Petitioners to damaves. costs, reimbursement, compensatory education, and

attorney's fees.

10
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 15 of 118 PagelD: 275

23.

lo
Wi

Moreover, the school district refused to continue J.H. on home instruction, which
was her last known placement at the school district. thereby denying her a stay put

placement and further violating her rights.

. Interestingly, according to the proposed IEP dated May 16, 2017, there are several

references to the school district continuing home instruction and that Jenna would
slowly transition into the Behavioral Supports Program. See Exhibit G, pages 153,

14, 15, 17, 18.

. JH. met and continues to meet the criteria under the Individuals with Disabilities

Education Act (“IDEA”) as a person with a disability and is entitled to special

education, related services, accommodations, and an appropriate placement.

. To date, the School District has failed to classify her appropriately or offer her an

appropriate educational placement that meets her unique academic, social,

emotional and physical needs.

. At the initial IEP meeting on May 16, 2017, the School District proposed the

Behavior Services Program (“BSP”) behavioral program at the Mendham High
School. This program is a behavior program with a school counselor available
during the school day. It is a self-contained classroom for approximately 20
students of all yrade levels with multi-levels of academics being taught at once
throughout the classroom. However, specials such as gym class are done on the
computer rather than in gym classes. In the proposed IEP dated May 16, 2017, the
BSP program is described as, “A reward system is built into this program in which
students can earn field trips for consistent atlendance and completion of academic

work.” Exhibit G, pages 10, 17.

11
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 16 of 118 PagelD: 276

28.

There are even behavior oriented goals and objectives included in the proposed
[1:P relating to J.H. learning what the triggers of her anxiety are, to be able to
measure the strength of her emotional reactions, and to identify strategies to reduce

anxiety and attendance at school. See Exhibit G, page 11.

. The proposed [EP indicates, “J.H. has tried returning to general education classes

with supports such as extended time, frequent breaks, and opportunities to meet
with her guidance counselor and/or the CST. Despite these supports, consistent
school attendance still proved difficult for [J.H.] The class size and school
environment at West Morris Central High School has been challenging for her.
Having a fresh start at Mendham High school with different peers is suggested at
this time.” Exhibit G, page 17. Although the district indicates she will be in
regular education classes (Exhibit G, page 17), she would face the same stressors
if not more being in a new unfamiliar environment and the school district

acknowledged that this environment already failed.

. Moreover, although the district claims that she would be in regular education

classes, the proposed IEP states she would be, “In the presence of General
Education Students for less than 40% of the entire school day.” Exhibit G, page
18. In actuality, the BSP class is self-contained and would be more restrictive for
her and any classes she needed for a college track would be offered in the general

education setting, which the district acknowledged failed her.

. Furthermore. the BSP program does not cater to students who are on a college

track in that many classes are not offered all of the time and if J.-H. wanted to be on

a college bound track, she would have to take classes in the larger general

12
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 17 of 118 PagelD: 277

ed

wd

education setting and navigate crowded hallways within a school that she was not
familiar with, as the school is located in Mendham and not in Chester. This type of
program is contrary to J.H.’s needs and would cause her severe anxiety. Therefore,

this proposed behavioral placement is not appropriate to meet J.H."s unique needs.

. In addition. upon an observation of the BSP program by Petitioner and J.H., they

4.

determined that the students in that isolated program are not her social peers. J.H.
was uncomfortable with the students, as they were not academically oriented or
involved in challenging academic subjects. No homework is given in the BSP
program and it caters to students who are truant and have significant behavioral
issues, These students were not socially appropriate peers for J.H.. as J.H. is not
dealing with behavioral issues, issues with the criminal justice system, truancy,
substance abuse, etc.

J.H. has succeeded academically on home instruction as she works well in a one to
one or small classroom setting. J.1. is academically oriented and plans to attend
college after graduating high school.

The School District would not consider a Flex school or a school with a one to one
academic setting with some socialization for group activities or specials for J.UL.
because the School District claimed that J.H. needs to be in a public school setting
so that she can learn to function in a larger environment in preparation for college.
Petitioners believe this argument is without merit because J.H. can choose a
college with an atmosphere that will meet her academic and her social needs. The
school district also claimed that she needed a therapeutic educational setting but

that is not the case according to J.H.’s therapist and now Dr, Schuberth’s

13
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 18 of 118 PagelD: 278

Ned

6.

independent evaluation report. Therefore, since J.H. needs a lesser restrictive
environment and the BSP program is a self-contained more restrictive
environment, it is not an appropriate placement for J.H. For the school district to
suddenly consider J.H. a general education student afler being found eligible for
special education services is also not an appropriate placement for J.H. Thus, the
school district has violated her rights under the IDEA, Section 504, and Child

Find.

. An out of district placement at a Flex type School, a schoo! with a one to one

learning environment with a social component or a private school with small
classes and an appropriate peer group would meet J.H.s needs academically and
socially. J.H. would simultaneously continue her therapeutic component at ICPC
where she has a trusted therapist and appropriate services.

The school district argues that an out of district placement at the Purnell Schoo!
would be more restrictive to J.H. than the BSP program, despite the fact that the
BSP program would place J.H. in an isolated classroom with inappropriate peers
and cause her unnecessary anxiety by placing her with the larger general education

classes for her academics.

. Presently, the Due Process hearing is scheduled for February 26, 2018, April 6,

2018. and April 9, 2018, more than six months into the 2017-2018 school year.
Since the parties have only had brief conference calls with Judge Moskowitz and
Judge MeGill, Petitioners respectfully request that this Court conduct an in-person
settlement conference, that this Court hear their motion for summary decision on

an expedited basis with a date certain with oral argument, that this Court grant

14
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 19 of 118 PagelID: 279

Petitioners” motion for summary decision, and that this Court expedite the Due

Process hearing in accordance with the 75-day Rule under the IDEA.

LEGAL ARGUMENT

I. PETITIONERS HAVE MET THE LEGAL STANDARD FOR
SUMMARY DECISION

Pursuant to N.J.A.C. 1:1-12.5 entitled, Motion for Summary Decision; when and

how made: summary decision, it states,

(a) At any lime after a case is determined to be contested, a party may move

for summary decision upon all or any of the substantive issues therein,

(b) The motion for summary decision shall be served with briefs and with or

without supporting atlidavits. The Decision sought may be rendered if the papers

and discovery which have been filed, together with the affidavits. if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to prevail as a matter of law. When a motion for summary

decision is made and supported, an adverse party in order to prevail must be

responding affidavit set forth specific facts showing that there is a genuine issue

which can only be determined in an evidentiary proceeding. If the adverse party

does not so respond, a summary decision, if appropriate, shall be entered.
Further. the New Jersey Supreme Court, in Brill v. Guardian Life Ins. Co. of America.
142 N.J. 520 (1995), re- examined the summary motion procedure and directed that the
trial courts should not hesitate to grant summary judgment when the evidence is “so one-
sided that one party must prevail as a matter of law.” Id., at 540. It is respectfully
submitted that the evidence in the within matter dictates that Petitioners motion for
summary judgment should be granted.

The Brill Court, following Judson v. People’s Bank and Trust Company of

Westfield, 17 N.J. 67 (1954), found that“... a court should deny a summary judgment

motion only where the party opposing the motion has come forward with evidence that
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 20 of 118 PagelD: 280

creates a “venuine issue as to any material fact challenged’.” Id., at 529. In order for
summary judgment to be defeated, the party opposing the motion must point to disputed
issues of fact that are of'a substantial nature. “While those that are ‘of an insubstantial
nature” do not, *genuine™ issues of material fact preclude the granting of summary

judgment.” Id. 529-530.

The Brill Court held:

“Under this new standard. a determination whether there exists a “genuine issue”
of material fact that precludes summary judgment requires the motion judge to
consider whether the competent evidential materials presented, when viewed in
the light most favorable to the non-moving party, are sufficient to permit a
rational factfinder to resolve the alleged disputed issue in favor of the non-
moving party. The “judge’s function is not himself [or herself] to weigh the
evidence and determine the truth for trial’... . Credibility determinations will
continue to be made by a jury and not a judge. If there exists a single
unavoidable resolution of the alleged disputed issue of fact, that issue should be
considered insufficient to constitute a ‘genuine™ issue of material fact for
purpose of Rule 4:46-2." Id. 540.

The New Jersey Supreme Court amended the summary judgment rule, effective

September 1996, to conform to the Brill opinion. In pertinent part, Rule 4:46-2(c) now

 

provides: “An issue of fact is genuine if, considering the burden of persuasion at trial, the
evidence submitted by the parties on the motion, together with all legitimate inferences
therefrom favoring the non-moving party, would require submission to the trier of fact.”
Id.

In the present case, Petitioners have met their burden that no genuine issues of
material fact exist in that Petitioners have proven conclusively that the School District
has failed to offer an appropriate placement for J.H. and has unilaterally denied her
special education services in violation of IDEA. Petitioners were forced to place J.H. at

the Purnell School as a unilateral placement due to the school district’s failure to provide

16
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 21 of 118 PagelD: 281

any appropriate placement and for unilaterally de-classifying her and considering her a
general education student without any supports needed to succeed in public school.
Therefore, Petitioners respectfully request that their motion for summary decision be
granted and that the school district must pay for the costs and transportation to and from
the Purnell School as a valid unilateral placement lor J.H. for the remainder of high
school (two years). Petitioners seek reimbursement from the school district for their costs,
tuition and all associated fees at the Purnell School, and attorney's fees.

Il. THE SCHOOL DISTRICT FAILED TO COMPLY WITH THE
REQUIREMENTS OF THE IDEA

Under the Individuals with Disabilities Education Act (the “IDEA”), the inquiry is
twofold. First, did the School District comply with the procedures set forth in the IDEA
and second. did the School District fulfill its obligations to provide the student with
FAPE. C.H.v. Cape Henlopen Sch, Dist., 606 F.3d 59, 66 (2010): See also Bd. of Educ.
of Hendrick Hudson Central Sch. Dist. v. Rowley, 458 U.S. 176, 206-07, 102 S.Ct. 3034,
73 L.Ed.2d 690 (1982). Procedurally. the “IDEA sets out a variety of procedures to be
followed in the creation of the IEP. For instance, the IEP is to be prepared at a meeting
ineludiny a qualified representative of the local educational agency. the child's teacher, a
special education teacher, the child’s parent or guardian, and. where appropriate. the
child.” Id. §1414(d)(1)(B). Id. At 65-66.

The School District found J.H. eligible for special education services in April
2017 and is now attempting to de-classily her and withdraw those services and place J.H.
with general education students. The School District did this in contradiction to
Petitioners’ wishes and without their consent or knowledge. This is a direct violation of

J.H.'s rights under IDEA. The school district also attempted to classify her incorrectly

17
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 22 of 118 PagelID: 282

and failed to consider the report by her Psychiatrist. The Schoo! District cannot
unilaterally chanyve J.H1.’s placement and find her ineligible for special education,

Further, under the Child Find provisions, school districts are responsible for
identifying students with a disability. The School District failed to identify J.H. as a
student with learning disabilities, despite finding deficits in some areas. As indicated by
Dr. Schuberth’s report, J.H. meets the criteria for the diagnosis of Spectfie Learning
Disorder with impairment in mathematics and she has processing issues. The School
District had an obligation to evaluate and find this learning disorder and provide J.H. with
appropriate services. Instead, the School Disirict insisted on trying to classily J.H. as
emotionally disturbed without any of the criteria for that diaynosis being met and then
suddenly unilaterally determined she was a general education student. This is a denial of
J.H.'s right to FAPE. Presently, J.H. does not have a proposed special education
placement for the 2017-2018 school year, only that she would be a general education
student, despite their own finding of eligibility for special education services, This is a
direct violation of the IDEA, Child Find. and Section 504. Since no genuine issues of
material fact exist. Petitioners are entitled to summary decision.

Il. THE SCHOOL DISTRICT FAILED TO PROVIDE A STAY PUT
PLACEMENT THEREBY DENYING J.H. FAPE

Under the IDEA, the Stay Put provision requires that, “during the pendency of
any proceedings conducted pursuant to this section, unless the State or local educational
agency and the parents otherwise agree, the child shall remain in the then-current
educational placement of the child... until all such proceedings have been completed.”

See 20 U.S.C. Section 1415 (1).

18
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 23 of 118 PagelD: 283 '

The stay put provision of the IDEA “represents Congress’ policy choice that all
handicapped children, regardless of whether their case is meritorious or not, are lo
remain in their current educational placement until the dispute with regard to their
placement is ultimately resolved." Susquenita Sch. Dist. v. Raelee S., 96 F.3d 78,

83 (3d Cir. 1996) (citing Drinker v. Colonial Sch, Dist,, 78 F.3d 859. 864-65 (3d

Cir. 1996)). Moreover, courts have held school districts responsible for pendent

placement including years subsequent to the year for which an IEP is at

issue, See. e.g.. Matthew K. v. Parkland Sch. Dist.. 1998 U.S. Dist, LEXIS

2024.1998 WL 84009, *7 (E.D.Pa. 1998) ("pendent placement ts an entirely

independent determination" from the determination of the appropriate placement

for the following school year); Bd. of Educ. of the Poughkeepsie City Sch. Dist.
y..O'Shea, 353 F.Supp.2d 449, 459 ($.D.N.Y, 2005)("pendency placement and

appropriate placement are separate and distinct concepts"). Montgomery, at *43-

44,

Furthermore, "Stay-put orders are desizned to maintain the status quo during the course
of proceedings. They “function[], in essence as an automatic preliminary

injunction.”” See J.O, ex rel. C.O. v, Orange Tp, Bd. of Edue., 287 F.3d 267, 272 (3d Cir.
2002). “[T]he stay-put provision was intended to serve as a type of ‘automatic
preliminary injunction’ preventing focal educational authorities from unilaterally
changing a student's existing educational program." See Michael C. ex rel. Stephen C, v,
Radnor Twp. Sch. Dist,. 202 F.3d 642, 650 (3d Cir. 2000) (emphasis added).

Petitioners believe that the stay put placement would be home instruction because
that was the last placement that J.H. was in for almost the entire 2016-2017 school year.
The district through counsel argued to Judge McGill that stay put was at issue because
Petitioners were seeking a non-special education out of district placement. This is not
true. Since the school district failed to propose an appropriate placement for J.H., the
Petitioners were forced to locate an appropriate placement for J.H. at the Purnell School.
which is an all-girls school for students who are college bound with [EP’s and 504 Plans

and who need small classes and some emotional support, but it is not a therapeutic

school. The Petitioners did not pursue a motion for stay put only because they felt that

19
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 24 of 118 PagelID: 284

based on J.H.’s therapist’s and Psychiatrist’s recommendations, J.H. was at a point where
she needed to begin socialization with like peers and to bein to transition into a
supportive and appropriate school setting. However, Petitioners did not feel that placing
her into the Behavioral Supports Program (“BSP”), a self-contained behavioral based
program at a different high school, was an appropriate educational or psychological
setting for her. In fact, that program is geared toward disaffected and troubled students,
those with learning disabilities for alternative hands-on learning, and students dealiny
with issues such as truancy, drugs. alcohol abuse, issues with the law, and school refusal.
There is no homework given in that class. it is geared toward multi-levels of students and
multi-vrades, and the students do not have socialization outside of that self-contained
classroom. The only way J.H. could complete a college preparation curriculum in that
class was to vo to general education classes in the main part of the high school as many
classes are not offered in the BSP program. Since navigating through crowded hallways
and attending large general education classes was a source of J.H."s school related
anxiety, that would not meet her needs. As a result, the only way she would be able to
complete her gym class or other college preparation classes would be to take them on line
in the BSP self-contained room. That would not meet her needs. J.f.°s medical providers
and Petitioners believe that the BSP program would be very restrictive and not the least
restrictive environment to mect J.H.’s needs. In fact, they believe that she needed to go
from home instruction, a very restrictive environment, to a lesser restrictive school setting
but one that could meet her academic, social. emotional, and physical needs. They did not

feel that the BSP program could meet those needs.

20
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 25 of 118 PagelID: 285

While this dispute over the appropriate program took place. J.F1. should have been
provided with a stay put placement, her last educational! placement, which was home
instruction. The district refused. Since the district had argued to the Court during the first
settlement conference that J.H. was classified as Emotionally Disturbed and needed a
therapeutic educational setting, and then argued to the Court during the second settlement
conference that J.H. was a general education student. Petitioners lost faith in the abilities
of the district to meet their daughter’s needs. It was then that they decided to unilaterally
place J.H. at the Purnell School. Nevertheless, the fact that the district refused to provide
J.H. with a stay put placement of home instruction, denied J.H. her rights under the IDEA
entitling Petitioners to summary decision as no genuine issues of material fact exist.

IV. PETITIONERS ARE ENTITLED TO UNILATERALLY PLACE THEIR
DAUGHTER AND BE REIMBURSED BY THE SCHOOL DISTRICT

Pursuant to the IDEA when a student is determined to be eligible for special
education services. the school district is then required to develop an JEP setting forth the
the least restrictive environment (“LRE”). The IEP is required to be developed through
collaboration between the parents and the school district’s child study team. Sce 20
U.S.C. Section 1414(d)(1)(B); 20 U.S.C. Section 1412. See also, S.H. v. State-Operated
Sch. Dist. of Newark. 336 F.3d 260, 264 (3d Cir. 2003): Montgomery Twp. Bd. of Educ.
v. S.C. ex rel. D.C..Civ. Action. No. 06-398 (FLW) (D. N.J. January 29, 2007).

Under IDEA and the New Jersey regulations, there is a strong preference for
mainstreaming. or requiring education in the least restrictive environment. See 20 U.S.C.
§ 1412(a)(S)(A); See also N.ILA.C. Section 6A:14-1.1 (b)(1).. The Third Circuit has

interpreted this requirement as "mandating education ‘in the least restrictive environment
p

21
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 26 of 118 PagelD: 286

that will provide [the student] with a meaningful educational benefit." $.H. v. State-
Operated School Dist, of the Cty. of Newark, 336 F.3d 260, 265 (3" Cir. 2003)

(quoting T.R. v. Kingwood Twp. Bd. Educ., 205 F.3d 572, 578 (3d Cir. 2000)). "The

 

least restrictive environment is one that, to the greatest extent possible, satisfactorily
educates disabled children together with children who are not disabled, in the same
school the disabled child would attend if the child were not disabled." Carlisle Area Sch.
v. Scott P.. 62 F.3d 520. 535 (3d Cir.1995).

Before the Endrew decision by the United States Supreme Court, a FAPE was
defined as, “an IEP must provide meaningful’ access to education and confer 'some
educational benefit’ upon the child for whom it is designed." Ridzewood Bd. of Educ. v.
P.S.. 172 F.3d 238, 247 (3d Cir. 1999) (quoting Rowley. 458 U.S. at 192. 200). To be
appropriate under IDEA. however. this educational benefit must be more than "trivial."
and must offer the potential for "significant learning” and "meaningful benefit.” See

Rowley. 458 U.S. at 189; Sce also Ridgewood Bd. of Educ., 172 F. 3d at 247, However,

 

the Endrew case more clearly defined the standard to determine if a child was receiving

FAPE. In Endrew F. v Douglas Cty Sch. Dist., 173 S. Ct. 988 (2017). the Supreme Court

 

focused on student progress and stated that,

To meet tts substantive obligation under the IDEA. a school must offer an IEP
reasonably calculated to enable a child to make progress appropriate in light of
the child’s circumstances. The “reasonably calculated” qualification retlects a
recognition that crafting an appropriate program of education requires a
prospective judyment by school officials. The Act contemplates that this fact-
intensive exercise will be informed not only by the expertise of school officials,
but also by the input of the child’s parents or guardians. Endrew. 173 8. Ct. at
999, (quoting Rowley, 458 U.S. at 208).

The Supreme Court. focusing on progress through the system as the true

22
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 27 of 118 PagelID: 287

definition of education, stated that for a child who is fully integrated in a regular
classroom, an IEP typically should be, *“reasonably calculated to enable the child to
achieve passing marks and advance from grade to grade.” Id, at 999. (quoting Rowley,
458 U.S. at 205-204).

The Supreme Court noted that Rowley applied to a child who is in the general
education setting. However, for those students not in the general education setting. the
Court noted. “When ail is said and done, a student offered an educational program
providing “merely more than de ntinimis’ progress from year to year can hardly be said to
have been offered an education at all.” Id., at 1001. When a child with disabilities is
receiving instruction that is so low, it is almost akin to the child ‘sitting idly... awaiting
the time when they were old enough to “drop out.”... The IDEA demands more.” Id.

Ifa parent disagrees with the proposed placement set forth in the JEP and cannot
reach a resolution with the school district as to placement, the parents under the IDEA,
after giving the school district the required 10-day notice, have the right to unilaterally
place their child in a private school or a non-public school and seek reimbursement from
the school district for that unilateral placement. The parents must demonstrate. not that
the unilateral placement meets the child's needs, but rather that the program proposed in
the IEP by the district was not appropriate and that the parents acted in good faith. See 20
U.S.C. Section 1412(a)(10)(C)ii); See also Lascari_v, Bd. of Educ., 116 .N.J. 30. 560 A.
2d 1180. 1183-1184 (N.J. 1989). The school district must demonstrate that the proposed
IEP was appropriate. Sec also Oberti v. Bd. of Educ.. 995 F.2d 1204 Gd Cir, 1993),

The Third Circuit has held that if the Administrative Law Judge determines that

the unilateral placement was appropriate. then that creates a new interim placement. See

23
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 28 of 118 PagelD: 288

Susquenita School District.. 96 FP. 3d at 83 (3d Cir. 1996), Further. once a unilateral
placement is determined to be appropriate, then the parents would be entitled to
retroactive reimbursement.

The May 16, 2017 draft [EP proposed that J.H. continue with home instruction
and then attend the BSP program in the afternoons. There are behavior oriented goals and
objectives set forth in the IEP. These assume that J.H.’s school related anxiety is
behavioral. school refusal. defiance, and purposeful, rather than a psychological issue.
Petitioners and J.H.’s medical providers did not believe that this program was appropriate
for J.H. and that it was actually a more restrictive placement that would not meet her
needs, Despite the language in the proposed IEP, the school district disputed and would
not continue the stay put placement of home instruction. Without a stay put placement at
the start of the school year and without an agreed upon IEP, and the district on its own
determining that she was no longer eligible for special education services as they deemed
her a general education student, J.H. did not have a place to attend school and the district
was in violation of her rights to FAPE.

Further, on September 11. 2017. after the school year had already started,
Petitioners were informed by the school district that J.H. would be considered a general
education student with a 504 Plan. That means that the school district, after having found
her cligible for special education services. without any consultation or consent or
knowledge by Petitioners. determined that she was no longer eligible for special
education services, without any basis to make that decision. J.H.°s underlying school
related anxiety, the basis for which the school found her eligible for special education

services, did not change and there is no evidence to that effect. In fact, Dr. Schuberth’s

24
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 29 of 118 PagelID: 289

independent evaluation determined that in addition to her school related anxiety. J.11.
actually had a specific learning disability that had not been identified by the school
district. The school district's May 16. 2017 IEP and then determining on their own that
J.H. was a general education student, afler seeing Dr. Schuberth’s independent report,
runs contrary to their duties under the IDEA. The school district failed to discover or
acknowledye J.H.’s specific learning disability and certainly did not address it or her
school related anxiety by deciding she was now yoiny to be a general education student.
Therefore, since the school district cannot sustain their burden of proof that the proposed
IEP for the BSP program was appropriate and that the removal of eligibility for special
education services was appropriate, Petitioners are entitled to summary decision and to
prevail.

Furthermore. Petitioners acted in good faith and at all times communicated with
the district and tried to work with the district to resolve this matter through participating
in mediation, settlement discussions, conference calls with Administrative Law Judges,
and constant communication with the attorney for the district, as well as communication
directly with the district. However, for several weeks there has been no response from the
attorney for the district regarding classification, placement, eligibility. and settlement.
(Exhibit E) Thus. the district failed to act in good faith. Since there are no genuine issues
of material fact, Petitioners are entitled to summary decision.

Petitioners with the assistance of J.H.’s medical providers, selected an appropriate
educational setting for J.H. which has met her needs academically with a challenging
college track curriculum. like-minded peers, a place that cultivates friendships, a place

that is supportive with a full-time counselor and a psychologist on campus three (3) days

25
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 30 of 118 PagelD: 290

per week, and a learning environment where she can take regular gym classes and classes
with peers and not on-line classes. J.f1. continues to see her therapist a few times a week
outside of schoo}, where she is comfortable and is supported. Although the Court does
not examine the unilateral placement program. it is fair to say that J.H. has attended for
almost two (2) weeks and is doing well academically. socially, emotionally, and
physically. Therefore, since the school district cannot sustain their burden of proof that
they provided J.H. with FAPE in the LRE, due to their failure to propose an appropriate
educational placement in the May 16, 2017 IEP and then on their own determined she
was a gencral education student, no genuine issues of material fact exist, entitling
Petitioners to summary decision and being declared the prevailing party in this action.

V. THERE ARE NO GENUINE ISSUES OF MATERIAL FACT AND
PETITIONERS ARE ENTITLED TO SUMMARY DECISION

As set forth in detail above. Petitioners have provided specific reasons and
supporting documents and law to determine that they have met their burden of proof.
Since no genuine issues of material fact exist as to whether or not the school district
failed to comply with the IDEA and to identify J.H."s disability and provide an
appropriate placement option, Petitioners are entitled to summary decision. In this case.
Respondent school district cannot sustain its burden of proof. Petitioners have provided
specific, clear, and multiple violations of the IDEA. Therefore, Petitioners respectfully
requests that their Motion for Summary Decision be granted and that they are determined
to be the prevailing party.

VI. THIS COURT SHOULD RENDER A DECISION ON AN EXPEDITED
BASIS

26
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 31 of 118 PagelID: 291

Under the IDEA, the parties are supposed to receive a final written decision
within 75 days of filing their Due Process Complaint. See 34 CFR § 300.515. The only
exception to that rule is if there is a good reason for a delay explained by either party,
such as a medical reason, death in the family, or key witnesses are unavailable. The 75-
day period is broken up into two parts: (1) the first 30 days alter filing, known as the
"resolution period," when the parties should attempt to settle the case; and (2) if the case
does not settle, the decision should come from the hearing officer within 45 days after the
resolution period expires. See 34 CFR § 300.515; see also 34 CFR § 300.510(b).

Petitioners filed their Due Process Complaint on May 30, 2017. It has been over
75 days from the filing of the Complaint. The Due Process hearings are not scheduled
until February 26, 2018, April 6, 2018, and April 9, 2018. The parties have had ample
time to settle the case yet the School District seems unwilling to do so and their attorney
has failed to respond to any communications from Petitioners’ counsel. A final decision
has not been reached and neither party has requested a specific extension of time in
accordance with the rules. J.H. does not have a current placement for the 2017-2018
academic year as the school district unilaterally de-classified her without any basis and in
contradiction to Dr. Schuberth’s independent evaluation report finding a specific learning
disability and school related anxiety, and in contradiction to Ms. Dolgos’ report, and that
of J.H.’s Psychiatrist. Dr. Srinivasan. J.1. has been denied FAPE and the schoo! district
is Violating the IDEA. A decision must be rendered expeditiously to protect J.H.*s rights.
Petitioners should not have to suffer a financial burden of paying tor the Purnell School
because of the school district's blatant failures. Therefore, duc to the school district's

violations and considering J.H. is doing well at the Purnell School as a result ofa

a7
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 32 of 118 PagelID: 292

unilateral placement, it is respectfully requested that this Court find that the school
district denied J.H, a FAPE in the least restrictive environment by proposing the BSP
behavioral program for a student without behaviors, by trying to classify her incorrectly
as emotionally disturbed, by tailing to find that she has a specific learning disability in
addition to school related anxiety, by unilaterally declassifying her and indicating that she
is now considered a general education student with a 504 Pan, and by denying her a stay
put placement of continued home instruction. Petitioners respectfully request that this
Court grant their motion for summary decision on an expedited basis requiring the school
district to pay for the Purnell School and transportation to and from said school and
award attorney’s fees and costs, declaring the Petitioners as the prevailing parties, as
there are no genuine issues of material fact and the school district cannot sustain their
burden of proof. J.H.’s parents have had to unilaterally place their child in a private
school and incur unnecessary financial burdens due to the school district’s colossal

failures and denial of FAPE in the least restrictive environment.

CONCLUSION
Due to the reasons set forth above, Petitioners respectfully request that this Court
grant their Motion for Summary Decision as there are no genuine issues of material facts
concerning the school district’s failure to comply with the IDEA.
Respectfully Submitted,

aw FIRM, LLC

By:

 

Julie WAérghaw, Esq.
Dated: September 19, 2017

28
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 33 of 118 PagelID: 293

Warshaw Law Firm, LLC

Julie Warshaw, Esq. (ID# 027931993)
266 King George Road. Suite C2
Warren, New Jersey 07059

Phone (973) 433-2121

Fax (973) 439-1047

Attorneys for Petitioner

P.H. and M.M. o/b/o J.H., STATE OF NEW JERSEY
MINOR CHILD : OFFICE OF ADMINISTRATIVE LAW

v.

Petitioners

: AGENCY NO.: 2017-26311
: DOCKET NO.: EDS 10706-2017 N

WEST MORRIS REGIONAL
HIGH SCHOOL DISTRICT
BOARD OF EDUCATION

CERTIFICATION OF COUNSEL
Respondent

I, Julie Warshaw, do hereby certify as follows:

1.

lam an attorney at law in the State of New Jersey and the owner of the Warshaw
Law Firm, LLC. | am the attorney for the Petitioners and as such, I am fully familiar
with the facts of this matter.

To the best of my knowledge, Exhibit A is a true and accurate copy of the original
documents.

To the best of my knowledge, Exhibit B is a true an accurate copy of the original
documents.

To the best of my knowledge, Exhibit C is a true an accurate copy of the original
documents.

To the best of my knowledge, Exhibit D is a true an accurate copy of the original
documents.

To the best of my knowledge, Exhibit E is a true an accurate copy of the original
documents.

To the best of my knowledge, Exhibit F is a true an accurate copy of the original
documents.
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 34 of 118 PagelD: 294

8. To the best of my knowledge, Exhibit G is a true an accurate copy of the original
documents.

9. In an attempt to resolve an appropriate placement for J.H., | reached out to counsel
for the school district on August 18, 2017.

10.1 also made several more attempts to obtain a placement for the start of school for
J.H. by leaving messages for counsel for the district as well as emailing her on August
24, 2017, drafting and emailing a letter to her on August 26, 2017, and again on
August 29, 2017.

11. To date, | have not had the courtesy of any response from counsel for the school
district. (See Exhibit E)

12. At the start of the school year, J.H. had no appropriate placement at the public
school.

13. The school had previously proposed the Behavioral Supports Program (“BSP”) at
another high school where she would be in a self-contained behavioral class with
students of varying ages and grades, where the object of the class was to keep
students in school rather than have them pursue higher learning. The BSP program
is not geared toward students who are academically oriented who want to attend
college because there is no homework in that program and any higher-level classes
are only provided in the general education setting, which is the setting that causes
].H. anxiety.

14. However, even after the school district found J.H. eligible for special education
services, they then unilaterally after school began this year, de-classified her and
told Petitioners that J.H. would be considered a general education student with a
504 Plan.

15. The school district has ignored the independent evaluation results by Dr. Natalie
Schuberth wherein she diagnosed J.H. with a specific learning disorder with
impairment in mathematics, specifically with fluent calculation, Major Depressive
Disorder, Recurrent Episode, and Generalized Anxiety Disorder.

16. Dr. Schuberth’s report is dated August 21, 2017. Yet, on September 11, 2017, after
school had already started, Petitioners were informed by school personnel that J.H.
was to be considered a general education student with a 504 Plan. Dr. Schuberth
confirmed J.H.’s underlying anxiety and that was the reason that the district found
her eligible for special education services in April 2017.

17. Therefore, despite no change in the original reasons for finding eligibility, and with
the addition of a Specific Learning Disorder, the district unilaterally determined
contrary to all of the expert reports that J.H. was no longer eligible and denied J.H. a
free and appropriate public education in the least restrictive environment.
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 35 of 118 PagelID: 295

18, J.H. has no placement in the school district and school began more than a week ago.
].H. is entitled to special education services. The district has failed to provide them
to her.

19. Petitioners respectfully request that their motion for summary decision be granted.
Petitioners have had to file this motion because of the lack of any communication or
response from counsel for the district.

20. Petitioners respectfully request reimbursement for all tuition costs and all costs
associated with having been forced to place J.H. at the Purnell School including all
attorney's fees and costs and Petitioners seek a judgment that their unilateral out of
district placement is appropriate to meet J.H.’s needs.

CERTIFICATION
I hereby certify that the foregoing statements made by,

Julie W5Ah , Esq.
Dated: September 19, 2017

  
 

 
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 36 of 118 PagelID: 296

EXHIBIT A
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 37 of 118 PagelID: 297

West Morris Regional High School! District
Department of Special Education
10 South Four Bridges Road
Chester, New Jersey 07930
908-879-6404

Invitation to a Meeting
Date: 03/22/2017
Student's Name:
Student's School: West Morris Central High School

Parent's Name:

 
 
 
 

Parent's Name:

Dear TS 217

You are invited to attend a meeting regarding your chid
Your participation in planning for the educational needs of your child is Important. The meeting is scheduled for:

Date: 04/06/2017 Time: 11:45 Location: West Morris Central High School

Please read this entire notice. To confirm your participation, please complete the information on the Meeting
Confirmation Form and return the form to the district as directed.

The purpose(s) of the meeting is:
Determination of initial eligibility for special education;*
Planning for transition to adult life;

lf you have any questions, please contact Sherry Wilk by 04/04/2017 at 908-879-6404 x3530 to reschedule the
meeting.

The following individuals will be participating in the meeting:
Title The agency representative Is: _

vw; School psychologist: Sherry Wilk for Kendra
“ Dickerson

“| School social worker: Betina Goldberg-Rappoport
“ General education teacher: Tamara Wubbenhorst
%\ Special education teacher: David Ehasz

*: Other; Guidance Counselor: Joseph Cusack

Sincerely,

ame: Sherry
Position: School Psychologist

“Attachments: For eligibility and continuing eligibility: Copy of evaluation reports
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 38 of 118 PagelD: 298

r
Please sign and return this page to Sherry Wilk at West Morris Central High School by 04/04/2017.

Parent(s) Name:

Date of Conference: 04/06/2017

Child's Name: Po

If you cannot attend the meeting in person but wish to participate, other arrangements can be made to include
you (for example, by a telephone conference).

Indicate how you will participate:
jinperson . Bytelephone —/ By electronic conference equipment (if available through the school)

Please indicate whether you require any accommodations to participate in the meeting.

 

You may invite another person(s) who has knowledge or special expertise regarding your child to accompany
you to the meeting. You may also bring your child to the meeting if you believe it is appropriate.

Please provide the names of anyone you are inviting to the meeting:

 

 

Will he or she require any accommodations? |. Yes.) No
If yes, please describe:

 

 

Participants at the meeting may use an audiotape recorder during the meeting. if you wish to tape the meeting,
please check:
_ |am planning to record the meeting.

if you plan to bring an advocate and/or an attorney to the meeting, please notify Sherry Wilk as the meeting
may need to be rescheduled to include district representation.

 

 

Parent(s) Signature Date
wl

oo
- .

Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 39 of 118 PagelD: 299

1 4
“

WEST MORRIS REGIONAL HIGH SCHOOL DISTRICT
Chester, New Jersey

Department of Special Services

Social History
CONFIDENTIAL

NAME: SCHOOL: West Morris Central H.S.
PARENTS: GRADE: 10
ADDRESS: CA: 16.0

p.0.8,:

EXAMINER: Betina Goldberg-Rappoport, MSW, LCSW

 

e was referred to the Child Study Team for evaluation due to

difficulty attending school. IN was enrolled in a therapeutic program full day for several months and
coming back has proven impossible for her. Currently she Is home receiving home Instruction while the

evaluations are being completed.

f 3_Mrs. BE was 40 years old when mwas born. She
was full term weighing 8 Ibs. She was well eriough to be discharged from the hospital with her mother.
BE had a difficutt time gaining weight at first so had formula supplementing breast milk by four
months aid.

According to Mrs. EE (IN achieved developmental milestones early. She continues to be a
healthy young lady. She had no chronic ear, nose or throat issues. ever had surgery or any
hospitalizations. She eats two meals a day, breakfast and dinner. Raid that she is not hungry
during the day. I goes to be at around 11 and sleeps through the night. She has no difficulty falling

or staying asleep.

WM 067
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 40 of 118 PagelID: 300

A review of the family’s medical and educational history reveated the following. HE s oldest brother
23 has Asperger’s. He is high functioning and currently finishing a Master's degree In

composition. He writes predominantly church music,

Maternaf uncle is diagnosed with anxiety, depression and OCD (obsessive, compulsive disorder). He too
is high functioning and works as a translator of documents from German to English. He Is not married,
but has a girlfriend. Maternal great-grandmother made have suffered from depression as well.

Grandparents died from varying aliments. Paternal grandmother was the only one that died of old age.
Their deaths were sad for JI but she was not devastated as her relationships with them were not

particularly close and intense.

in 6" grade, BE described starting to fee! fonely. She said it wasn't severe and she did have friends.
As her brothers began to go away to college, she started to feel more and more depressed, In
September, 2016 she told a friend that she felt suicidal. instead of being inpatient went to ICCPC
(Immediate Care Children's’ Psychiatric Center}. She attended an intensive Day Program from 9:00 a.m.-
2:30 p.m. and then tutoring in the same place from 2:30 p.m.- 4:30 p.m. She also worked with a
therapist and psychiatrist there. She was diagnosed with depression and anxlety. FI worked with a
therapist every other day and had many group sessions with children her age. Techniques stich as DBT
Ce and CBT were used. Eifeit that the therapy along with the medication was certainly helping, f
continues to be on Prozac 10 mi. and Wellbutrin 150 mi. She is followed by Dr. Srinivasan who Is the
owner of (CCPC and her clinician Melissa. Additionally, when not in program, [BE saw Tracie Sakar,

LCSW who she felt was helpful.

Parents terminated the program a bit before Christmas. They felt that EB would do better with
everything once her brothers began to return home. Neither nor staff at iCCPC felt that ay
was quite ready: MI felt that Christmas break was more difficult than usual because her aunt and
cousin were visiting, 't was all too much for her. Stie felt that by the time her relatives left that she was
feeling badly again, Battempted to return to West Morris shortly before winter break.and it was
just too difficult. Her anxiety was too acute to be able to stay in school.

SCHOOL HISTORY: Currently SIs on home bound instruction. She has tutors come to the house
and she attends therapy sessions at ICCPC twice a week in the afternoon. BE is very socially isolated.
The one friend she considered her closest has been unkind. This hada devastating effect on I.

BM has never had learning issues. Throughout her schoo! history she was a strong student. Currently
her emotional issues are paramount and preventing her from being in a mainstream setting. Her

WM 068
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 41 of 118 PagelID: 301

parents have been exploring small private high schools where she might be more comfortable. Some of
these schools are religious schools. None are therapeutic.

FAMILY AND SOCIAL HISTORY: Band have been married for 27 years. They
have four children —— ot is the first and only marriage for

both parents.

  
 

GE 2s raised in Lakewood, NU. Her parents are deceased, She has a sister that lives in Hawait
and a brother who lives in Virginia. HE enjoys her maternal! uncle because he is funny. She cares for
her aunt, but she is more intense in nature and become apprehensive with that type of
Personality. She is big hearted, but often has no filter and Says whatever she Is thinking despite the

impact of her words.

ME was raised in Bergen County. His parents are deceased as well, EE was an only child so
BB bas no connections there.

BB has a close relationship with her brothers, She is the youngest and only girl. She feels protected
and comfortable with them. They are alt in college or graduate school and this is very difficult for am.

She likes having them home and interacting with them on a regular basis. Her parents are caring and
loving towards her.

MM does have some chores around the house that Include caring for two cats and a dog and emptying
the dish washer. She spends most of her time playing guitar and preparing for her classes.

SUMMARY: [, a 10” grader, is the youngest and only daughter of four born to an intact family.
senses that she began feeling loneliness in 6” grade and by September of 10” grade was
depressed, anxious and suicidal. Her parents put her into a therapeutic program immediately and this
appeared to help a great deal, She was ina full time day program at immediate Care Children’s’
Psychiatric Center until right before winter break. She had no intervention for a few weeks during the
holiday and family visits and she decompensated some. Currently she fs on home-bound instruction
after returning to school proved too stressful and has tutors coming to the home along with afterschool

programs twice a week at ICCPC.

Gla lb

vatine coe Clg Hh pou A |

WM 069
a

CLIFTON PUBLIC seers
SPECIAL EDUCATION DEPARTMENT

The material contained herein is privileged, confidential and restricted to
professional personnel.

REPORT OF PSYCHOLOGICAL EVALUATION
ej OTEWS BIRTHDATE C.A.:
ST MORRIS CENTRAL HIGH SCHOOL

DATE OF EVALUATION: 1-1 9-17 PSYCHOLOGIST: SHERRY WILK

 

N F L:

I
my) Cc M-has been diagnosed by the Immediate Care Children's Psychiatric Center
§ having Major Depressive Disorder, recurrent, severe, without psychotic
as

features, as well as with Generalized Anxiety Disorder. She is currenily taking
Prozac and Wellbutrin, The Center is recommending that she be educated in a
smaller and more therapeutic environment so that she could continue
progressing with her anxiety, depression, and school functioning.

iis Currently a @8? grade Student in a general education Program at West

Monis Central High School. She is taking French 2 Geometry, US History 2,

English 2, and Chemistry, all at the Advanced level. Last year ind#® grade,
Core academic classes were atthe Advanced. level, and her grades

ranged from “A” to “B-." fn gt grade, she was absent 19 times, with grades in
core subjects ranging from “B" to “C+.”

See recent Social History Report for additional pertinent information.

OBSERVATION;

On a one-to-one basis during the testing session, was pleasant and
friendly. Although she has not been attending School, she was (almost) punctual
for the evaluation appointment. She was cooperative, and completed ail

METHODS OF ASSESSMENT:

Wechsler Adult intelligence Scale - Fourth Edition (WAIS-iV)

Diagnostic Interview

Information from school personnei

Review of school records

Observation

Behavioral Assessment System for Children, Second Edition (BASC-2)
e P. atin les

® Self-Report of Personali
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 44 of 118 PagelID: 304

ASSESSMENT RESULTS AND INTERPRETATION:

Cognitive Functioning:

BE was administered ten subtests of the Wechsler Adult Intelligence Sc

ourth Edition. The WAIS-IV Is an individually administered battery of tests that
evaluates intellectual functioning across different areas of abilities. The Full Scale
score (FS/Q) is an index of general overall cognitive functioning, from which
composite scores are derived. The Full Scale {Q (FSIQ) Is derived from a
combination of ten subtest scores and is considered the most representative
estimate of global intellectual functioning,

The WAS- IV also provides a measure of four index scores: Verbal
Comprehension (VC)), Perceptuat Reasoning (PRI); Working Memory (WM),
and Processing Speed (PSI). The Verbal Comprehension subtests assess the
child's ability to process verbal material and to use language to reason and
express ideas. The Perceptual Reasoning subtests evaluate nonverbal
reasoning, visual-spatial perception, and ability to process visuai material.
Auditory recall and attention are assessed by Working Memory subtests, and
visual-motor integration and efficiency of visual Processing are measured by
Processing Speed subtests. Each of these index scales has a number of
subtests, i.e., areas of Specific/special ability or skill. The index scores are
summary measures of these specific abilities,

Subtests scores (i.e., specific abilities) are compared to other children in the
Same age group, and provide an indication of strengths and weaknesses
compared to same age peers. Subtests are also examined to determine personal
strengths and-weaknesses in order to understand teaming style. It should be
noted that a subtests score may differ from that of same age peers, but may not
be a personal strength or weakness. Conversely, the score may indicate a
Personal strength or weakness without differing from that of the same age group.

No array of tasks can cover all aspects of Hs intelligence. Factors such as
creativity, artistic skills, etc., ara not tapped by standard intelligence tests.
Furthermore, tralts and attitudes such as planning, goal awareness, impulsivity,
anxiety, persistence, enthusiasm, and field (in}dependence, also shape how
(E's abilities are expressed. It also should be noted that children develop
their intellectual abilities in different ways, and have different patterns of cognitive
strengths and weaknesses,

This assessment can be considered a reliable and fairly valid estimate of ams
current cognitive functioning. The following interpretation best describes her
functioning at the present time.
Composite Score Summary
Composite Percentile 95% Qualitative

Scale Score Rank Confidence Interval Description
Verbal
Comprehension VCI 118 86 110-121 High Average
Perceptual
Reasoning PR} 107 68 100-113 Average
Working Memory WMI ss 8&6 18 80-94 Low Average
Processing Speed PSI 94 34 86-103 Average
Full Scale FSIQ. 104 61 100-108 Average

The FSIQ is a measure of general ability and is considered the most

representative estimate of global intellectual functioning. The VC} is a measure of
Concept formation, verbal reasoning, and knowledge acquired from one’s

environment. The PRI is a measure of perceptual and fluid reasoning, spatial

processing, and visual-motor integration. The WMI measures the ability to retain ‘
information in memory, perform an operation with It, and produce a result. The

PSI measures the ability to quickly and Correctly scan, sequence or discriminate
simple visual information,

H's performance is evaluated in terms of her overall ability as well as
Patterns of composite and subtest scaled scores. Relative to children of
comparable age, Ws current general level of cognitive ability is estimated to

interval = 100-1 08). She performed slightly better on verbal than on nonverbal

reasoning tasks, but there is no meaningful difference between TEES ability to
reason with and without the use of words.

Verbal Comprehension Subtest Scores Summary

 

 

 

 

 

Scaled
Subtests Score
Similarities 11
Vocabulary 13
Information 15

 

 

 

Vocabulary. measures word knowledge, verbal concept formation, fund of
knowledge, learning ability long-term memory, and degree of language
development. Best overall measure of general intelligence

information: measures isolated knowledge, verbal reasoning, ability to

evaluate and use past experience, and ability to demonstrate
Practical information.
Perceptual Reasoning Subtest Scores Summary

 

 

 

 

 

Scaled
Subtests Score
Block Design 9
{Matrix Reasoning 11
Visual Puzzles 14

 

 

 

 

Block Design: measures ability to analyze and synthesize abstract visual stimuli.
Strong measure of nonverbal intelligence-and reasoning.

Matrix Reasoning: measures fluid intelligence and estimates general intellectual

Visual Puzzles: measures visual Processing, spatial relations, closure speed, and

visualization; good measure of Perceptual Organization
ability.

Working Memory Subtest Scores Summary

 

 

 

Scaled
Subtests Score
Digit Span 6
Arithmetic 9

 

 

 

 

Digit Span. measures auditory short-term memory, sequencing skills, attention,
and concentration.

Arithmetic: measures numerical reasoning, attention, and short-
term auditory memory.

 

 

 

 

 

Processing Speed Subtest Scores Summary
Scaled
Subtests Score
Symbol Search 5
Coding _ 13

 

 

 

 

 

Symbol Search: measures Processing speed, short-term visual memory, visual-
motor coordination, cognitive flexibility, visual discrimination, and
concentration.

Coding: measures Processing speed, short-term memory, learning ability, visual
perception, visual-motor coordination, visual Scanning ability, cognitive
flexibility, attention and motivation,

Bs verbai reasoning abilities as measured by the Verbal Comprehension
index (VCl) are in the high average range and above those of approximately 86%
of her peers (VCI = 116; 95% confidence interval = 110-124 ). The VCI is
designed to measure verbal reasoning and cancept formation. =:
performance on the verbal subtests contributing to the VC! Presents a diverse set
of verbal abilities, as she performed much better on some verbal tasks than
mM f 11 agelD:
SDW-LDW Document 13- iled 11/26/19 age 0

. -14465- - 4F-F P A7 8P D: 307
Case 2:19-cv-1446

others. The degree of Varlability is unusual and may be noticeable to those who
know her well.

on the Information subtest also may be Influenced by culturat experience and
quality of education, as well as her ability to retrieve information from long-term

memory (Information Scaled score = 15). This subtest is primarily a measure of
her fund of general knowledge

a: nonverbal reasoning abilities as measured by the Perceptual Reasoning
ndex (PRI) are in the average range and above those of approximately 68% of
her peers (PRI =107- ‘95% confidence interval = 7 00-113). SM presents a

f3e set of nonverbal ablilities, Performing much better on some nonverbal

tasks than others. The degree of Variability is unusual for individuals her age and
may be noticeable to those who know her weil, 'S performance was

significantly better on the Visual Puzzies Subtest than her own mean score.
Furthermore, she performed better than most of her Peers, thus demonstrating

simultaneous Processing, spatial visualization and manipulation, and the ability to
anticipate relationships among parts (Visual Puzzies Scaled score = 4 4)
Socia f And Emotiona i Functioning

According to Her hospital therapist, SEE “struggies with major anxiety related to
School work. She places a lot of Pressure on herself, (and has) ... fear of failure.
also struggles with depression that can involve some Suicidal thoughts at
times. Her depression has impacted her to the Point where she has not been
able to attend school due to lack of motivation and the inability to function.
S anxiety has also Prevented her from being able to attend 4 regular high
School, as she feets judged, pressured and scared,”

MP presents as a Slightly anxious girl who wants to be perceived as poised
and mature. She js articulate, and expresses her thoughts: without much
Prompting. She denies interpersonal problems with her family or peers, and says ot
she cannot identify what is contributing to her school avoidance: However, her “U" Kre" Z
Insight tends to be limited, and she probably feels unable to solve her difficulties,
Her affect appears to be somewhat/festrictiy . although this may be due to
medication. it is likely that she perceives her family as quite supportive.

“Co

 
ID: 309
, 19 Page 49 of 118 Page
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/ g
as ae
° BASC-2 seapoort of Personality
(Based on rating of herself)

of Personality, as MB depicted her behavior in an inordinately negative
fashion. While as it is possible that HE may be exaggerating some of her
Symptoms and maladaptive behaviors, it is also plausible that she may be
actually experiencing acute Psychological distress,

As compared to her peers, RE rates herself as not having any noteworthy
difficulties in a number of areas, including, sensation seeking, atypicality, locus of
control, attention Problems, hyperactivity, relations with Parents, self-reliance,
test

‘Y, anger control, and mania. However,.she does rate herself-as having
notable difficulties in the following areas:

$ ble osite scale: ari Score on this composite falls in
the At-Risk classification range. Problematic areas include:

- Altitude to Schoot- reports that she dislikes schoo! and
Sometimes wishes to be elsewhere. Her scora falis in the At-Risk classification
range

unfair, uncaring, and/or overly demanding. Her Score falls in the Clinically.
Significant classification range.

emalizing Problem fl : 8 Score on her composite
Scale fails in the At-Risk classification range. Problematic areas include:
iS re j

Anxiety. WE reporis substantiai worrying, nervousness, and/or an
inability to relax. Her Score falls in the At-Risk Classification range.

‘Depression: ports sometimes feeling sad, being
misunderstood, and/or @eling that life is getting worse and worse. Her score falis
in the At-Risk classification range.

Sense of Inadequacy. ports sometimes being dissatisfied with
her ability to perform a variety. of fasks, even when putting forth Substantial effort.
Her score falls in the At-Risk cl Ssification range.

Somatization: reports 6xperiencing health-related problems that
may include headaches, sore muscles, stomach ailments, and/or dizziness, Her
Score falls in the At-Risk classification range.

Emoti oms Index: The Emotional Symptoms Index (ESI) is the most
global indicator of Serious emotional disturbance, particularly intemalized
disorder, Score on her composite scale fails in the At-Risk classification
range. See below for Problematic areas,

Personal Adiustm composite-scale: S$ SCore on her composite scale
fails in the At-Risk classification range. Problematic areas include
118 PagelD: 310
65-SDW-LDW Document 13-4 Filed 11/26/19 Page 50 of g
Case 2:19-cv-14465- .

Interpersonat Relations: mm reports having substantial difficut
establishing and maintaining relationships with others. Her score falls in the
Clinicaily Significant classification range.

Self-Esteem:

reports a lower self-image than others her age.

Her score falls in the At-Risk Classification range.

Conten Cal

Ego Strength: EE reports dissatisfaction with herself and her
abilities. Her Score falls in the At-Risk Classification range.

° P

As compared to her peers, Fis rated by her parent as having typical C—
adolescent behaviors in a number of areas, including: hyperactivity, aggression,

conduct Problems, somatizatio

executive functioning. However,

n, atypicality, attention Problems, and social Skills,

is rated by her Parent as having

activities of daily living, anger : ‘tains emotional self-control, and

noteworthy difficulties in the follo ng areas: including:

Intemalizing Problems: HRs overall scores on her composite scale fall in
the At-Risk Classification range. Problematic areas include:
Anxiety. i: Parent reports that she sometimes displays behaviors
stemming from worry, nervousness, and/or fear. HRs scores on this Scale fall
inthe At-Risk classification nge

Depression:

mother reports that 8 withdrawn,

Di
Pessimistic, and/or Sad. Scores in this range warran assessment of vegetative

symptoms (e.g., weight loss or

gain, fatigue, etc.). Her score on this scale falls in

the Clinically Significant classification range.

vioral toms Index:
Withdrawal HRs parent Feports that she generally alone, has difficulty

making friends, and/or ig unwilling to join group activities. Her score on this scale falls
in the Clinicaliy Significant Classification range.

Adaptive Skills Composite Scale: Es overall scores on her composite
Scale fall in the At-Risk classification range. Problematic areas include:

Adaptability: :

Score fails in the At-Rigk classification range. Her

Parent reports that has difficulty adapting to changing Situations, and that
she takes longer to reeoy 907 difficult situations than most others her age.

eteadershin Ca. Parent reports that im Sometimes has difficulty
Gecisions, lacks creativity nd/or has trouble gettin 8rs to work 2
buvely. Her score falls in the At-Risk classification ran eo
oMmmMuNication: 'S parent indicates that
demonstrates Poor expressive and receptive communication Skills, and that she

has difficulty Seeking out and finding information on her Own. Bs scora falls

 
      

Content Pro le

Developmental Socia/ Disorders: JG@@E's parent reports that she has

Some problems Cancerming social skills and communication. Her Score falls in the At.
Risk classification range.

Negative Emotionality.
i. Parent reports that aS a tendency to react negatively when faced
with changes in ©veryday activities or routines, Score fails in the At-Risk
classification range.
Resiliency; ea Parent reports that Jenna has difficulty overcoming
- Fr Score falls in the Clinically Significant Classification

Critical items of note: FFs parent reports that nas some issues — (0 S0/ve ol
involving food consumption, Furthermore, it is reported that is often easily
annoyed by others, and Sometimes threatens to hurt others. —_ Neve

[

YJ Y AND CONCLU ION:

reasoning abilities @xceed those of approximately 61% of individuals her age
Q= 104: 95% confidence intervaj = 100-108). Her general verbal

comprehension abilities were in the high average range (VCI = 116), and her

genera! perceptual reasoning abilities were in the average range (PRI = 107).

8 ability to sustain attention, concentrate, and exert mental control is in the
low average range (WMI = 86). ability in Processing simple or routine
visual material without making errors ig in the average range when compared to
her peers (PSI = 94). She performed slightly better on verbal than on nonverbal
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 52 of 118 PagelID: 312

 

Sherry J. Wilk, MA.
Certified Schoo} Psychologist
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 53 of 118 PagelD: 313

EXHIBIT B
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 54 of 118 PagelD: 314
8 ere Srinivasa WK Bite, 1
‘ Shankar ean, Atl
Rashinlakumar . Md

Krish

“4
) a
“Icrc ... ie
‘ Jwendy, LM
} Immediate Care Psychiatrie Center - Se cadine Leb
www.nipsyehcenter.con

IMMEDIATE CARE PSYCHIATRIC CENTER (“ICPC”)
IMMEDIATE CARE CHILDREN*S PSYCHIATRIC CENTER (“ICCPC")
IMMEDIATE CARE WOMEN'S PSYGHIATRIC CENTER (“IC WPC”)

March 15,2017

 

 

io FOr © Re Alihess:
BEB scpost desing well unGl thip past Jarry of 2016, at which tine she to experience
n inaluded axdness, ano: eet onn

teadiaan pereere beak
WI denied ay otro mp of phos, mena egueno od ng Se
asimit to more atodety, whic wn dosded gait aes donna
MEE 's telapse has cansed significant psycholopioal disteeksiand is imparting her ability 10 go to
school. Due to her struggles she was re -admitied to ICCPC partial hospital program.

as first admitted to ICCPC Day partial hospital program for the first time in October of
o 2016, for worsening depression. HE feels her depression has been ongoing since January of
( ) 2016. EE was seeing her primary care for medication, as she was placed on Lexapro and was
™ also seeing a private outpatient therapist at this time,

Morris County: 22 Hill Road Parsippany NJ 07054 | P: (973) 335-9909 I F- {973) 335-9910
Bergen County: 205 Robin Road Suite 125 | Paramus, NJ.07652 { P: (202) 984-9373 | F: (201) 561-0198 WM 063
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19

2

Page 55 of 118 PagelD: 315

Srinivasa kK Rao. Ab

Shankar Srinivasan, Ai.
Rashiminkumar Solanki, M.
Krishna Maruri, AM.

Evelyn Kaminski, APN-F

Susan Frantz, 1..€.5.'

Mary Lorraine Graham, 1.0.5.4

©
[cz C Virginia Fwersky. cs!
Sarah Levy 1.0.8.
Immediate Care Psychiatric Center wirw.nipavehotatoner

IMMEDIATE CARE PSYCHIATRIC CENTER (“ICPC”)
IMMEDIATE CARE CHILDREN’S PSYCHIATRIC CENTER (“ICCPC”)
IMMEDIATE CARE WOMEN’S PSYCHIATRIC CENTER (“IC WPC”)

No history of inpatient treatment

No addiction or substance abuse history
No history of suicide attempts

No history of violence

V- Family Psychiatric History:

Depression

VI- Medical History:

None NKDA

Vil- Developmental History:

Normal milestones no delay, no emotional, or behavioral issues from childhood.
MM has done well academically and is socially well related.

VIH- Social History:

MB lives with her parents, and has 3 older brothers all in college.
She is currently in the 10th grade.
IX- Menta} Status Examination:

Appearance- neatly groomed, well nourished female
Speech: Normal

Morris County: 22 Hill Road Parsippany NJ 07054 | P; (973) 335-9909 I F: (973) 335-9910
Sergen County: 205 Robin Road Suite 115 | Paramus, NJ 07652 | P: (201 984-9373 I F: (201) 561-0198 WM 064
Page 56 of 118 PagelD: 316

' Srinivasa K Rau. M
, : : Shankar Srinivasan, Al
Rashiminkumar Solants Al

Keishna Maruri, M

Evelyn Kaminski, AU's -

Susan Frantz, 1.0.5.
Mary Loreaine Graham, 1.05."

‘ y : Virginia Twersky, 10S.)
' Immediate Care Psychiatric C Sarah Levy LCS.
ee renin Cees www.nipsychcenter.cor

Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19

IMMEDIATE CARE PSYCHIATRIC CENTER (“ICPC”)
IMMEDIATE CARE CHILDREN’S PSYCHIATRIC CENTER (“ICCPC”)
IMMEDIATE CARE WOMEN’S PSYCHIATRIC CENTER (“IC WPC”)

Mood: sad

Affect: flat

No suicidal! or homicidal ideation

Sensorium: Normal

Attention and Concentration: Normal

Thought process: Normal

Associations: Norma!

Thought content: Normal

Perception Disturbances: Denied

Judgment and insight: Normal
©) Memory: Normal

X- Axis Diagnoses:

Axis I: Major depression recurrent, Panic Disorder
Axis H: Deferred

Axis Il: none

Axis IV: School issues

Axis V: GAF 45

J- Assessment:

a: psychiatric issues specifically , pervasive mood disturbances, avoidance behaviors even
en not under stress, along with irrational fears and anxiety secondary to school issues, all
collectively at this time are directly impacting learning and ability to maintain and build
satisfactory interpersonal relationships.

XH- Recommendations:

 

¢ At this time an out an out of district placement is advised,

Morris County: 22 Hill Road Parsippany N!.07054 | P: (973) 335-9909 § F: (973) 335-9910
Bergen County: 205 Robin Road Suite 215 | Paramus, NJ.07652 | P: (201) 984-9373 | F: (203) 561-9198 WM 065
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 57 of 118 PagelD: 317
a, woh Srinivasa K Rao, A
Shankar Srinivasac, M
Rashiminkamar Solanti, Mt

Keishna Maruti M

; Evelyn Kandnski, APN-T
‘a Susan Frantz, 1.0.8.
>) / Mary Lorraine Grebam, L.(.5.!

= . ¥irginia Twersky, 1.0.5.5

Hnmediate Care Psychiatric Center

Serah Levy L.C.5,)
www.nipsychcenter.cot

IMMEDIATE CARE PSYCHIATRIC CENTER (“ICPC”)
IMMEDIATE CARE CHILDREN’S PSYCHIATRIC CENTER (“ICCPC")
IMMEDIATE CARE WOMEN’S PSYCHIATRIC CENTER (“IC WPC”)

© BBnceds regular follow up

with a child psychiatrist for medication management and
psychotherapist for counseling

If you have any questions or concerns, please feel free to contact us at (973)335-9909. Thank

.™ f/ fr

Shankar Srinivasan M.D
Child and Adolescent Psychiatrist

 

Morris County: 22 Hill Road Parsippany NI 07054 | P: (973) 335-9909 | F: (973) 335-9920
Bergen County: 205 Robin Road Suite 115 | Paramus, N! 07652 [ P: (201) 984-9373 | F: (201) 561-0198

WM 066
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 58 of 118 PagelD: 318

EXHIBIT C
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Rade 59 of 118 PagelD: 319

Fa

locre

Immediate Care
Children’s
Psychiatric Center
28 B Hill Road, Parsippany, NJ 07054
‘TEL (973) 794-3281 PAX (973) 794-3284
www.NUPsychCenter.com

8.17.17

RE:

To whom it may concern,
T am the clinician working with here at CCPC. 1am writing this
letter on behalf of S's anxiety and how it affects her education, Throughout her time here,

HS struggled with anxiety in social situations and when under pressure. She has struggled in

large with engaging in large group settings due to feeling overwhelmed and having thoughts that
others were going to judge her for what she says. 1 was able to encourage JM to try and attend
school again for approximately two days last year. She continued to report anxiety due to the large
population of students and the size of her classes. She was unable to complete her academic
assignments due to the anxiety causing her confusion and delaying her ability to function in school.
While in smaller group settings, I have noticed that IMM was able to progress in managing her
anxiety. She became more an and engaged and identified that her anxiety lessened throughout

Mis a very mature and bright person. She excels better when people around her are mature and
college bound rather than peers who have behavioral issues. Throughout my time with her,
has never demonstrated any negative behaviors or came to program due to behavioral issues. She
also does not respond well when others around her have behavioral issues as it distracts her an?
causes her to become anxious again. She also will be continuing treatment here at ICCPC
throughout the school year and wil! not be in need of therapy while in school. She will need a
structured but non ~ strict educational environment as she functions better with more flexible
schedules. It is highly recommended that she be placed in a school that can meet these needs in
order for MM to fiction academically and succeed, if there are any further questions, please feel

free to contact me: Thank you.

Sincerely,

Melissa Dolgos, LAC Co.
Senior Clinician

973-794-3281 X222

melissad@njpsychcenter.com

1.C.C.P.C. — Immediate Care Children’s Psychiatric Center
WM 093
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 60 of 118 PagelD: 320

EXHIBIT D
 

4 Tat

 

Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 61 of 118 PagelD: 321

Alexander Road Associates
IN PSYCHIATRY, PaYCHOLOGY & COUNSELING, F.C

ASSOCIATER: EQUNPER: CHARLES F, MARONSON, ID, M.D, SERVIGES Provinep
WALUAM P, Haves, M.0., FAACAP

- Cnn, Ancamsoasir Ait ADULT
AaMA MIAN, M.D,, MLS, PHONE: (809) 419.0400 ADDICTIONS AGStaeuenr & CounsELna
re Mo. Fax: (609) 418-9200 LEARAING DIGABILITING EVALUATIONS
BARRE. PO FeO MEDICATION MANAGEMENT
MATTHEW J, BRIGHTMAN, Psy.D. gsc
NATALIE SCHUBERTH, Psv.D., BORA ADL/ADUS Bae
PASQUALE SARGIDTTO, M.ED,, LPC, LCADC PayYcnoGEnomic Tesning

 

PATIENT NAME:

DATE OF BIRTH:

AGE:

REFERRED BY: School district and family attorney

EXAMINER: Natalie Schuberth, Psy.D., BCRA-D, Licensed Psychologist (#5563)

 

DATES OF EVALUATION: 7/31, 08/02, 08/03/17

REASON FOR REFERRAL: [I is a 16-year-old female referred by her achool district end
her attomey (Ms. Julie Warshaw) for a private psychoeducational evaluation to guide schoo] placement
decisions and academio recommendations. MMM is diagnosed vith depression sed ancioy, which have
made it difficult for her to attend her high school and resulted in being homeschooled for much of the
year, despite N's work and desire to attend school. Background information was provided by I

hor mother (Mss IED, end a reviow of records.

DEVELOPMENTAL AND MEDICAL HISTORY: Mo aod Mr,
were 40-years-old when [was bom. Bis the result o a healthy pregnancy and delivery

oa time weighing 8 pounds, She met her language and motor milestones early, She is right-hand
dominant for writing. When she was 11-year-old, she broke her wrist during basketball. She denied
frequent car infections but did report strep throat multiple times, particulary in middle school, She is
currently prescribed Wellbutrin (150mg) and Prozac (15mg) by Ms. Evelyn Kaminski (licensed
also takes Vitamin D (2000

psychiatric nurgs practitioner) under the supervision of Dr. Srinivasan, She
TU) daily. I wears contact lenses, Sleep was reported within nomnal fimits. Appetite can be effected
ions,

FAMILY HISTORY: ives at home with her parents. She has three older brothers who she is close

With GS years old). Mrs. BE carned her Bachelor's degree and works as a teacher, Mr,
ME camed his Master's Degree and works as an engineer. Family history is significant for high-

functioning Asperger’s disorder and high blood pressure.

Fi Siler ee

WM 070

 
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 62 of 118 PagelID: 322

PATIENT NAME: 2

DATE OF BIRTH:
PSYCHOBDUCATIONAL EVALUATION

ACADEMIC HISTORY: [recently completed tenth grade at West Morris Central High Schaol in
Chester, New Jersey. She has never been held back or repeated a grade, She earns mostly A's and B's,
According to her ninth grade report card, she missed six or Jess days and eamed A’s in Biology, Band,
and French and B’s in Histo , Health, English, and Algebra. Her best subject is English and her most

difficult subject is Chemistry,

Mrs. Humecke stated that [bas difficulties with memory that impact her leaming and testing,
explained that she is “just gonna do bad on” tests so she does not study because it “won't sn a
difference.” She does not feel comfortable participating in class (anxiety). Mrs. EB explained that

BE writes welt but struggles with Spelling,

HERB anc her mother reported that (II turned assignments in on time, does not lose things, and is good
with organization, following instructions, and ada to change, Shs can procrastinate with projects,
explaining that she “works best under pressure.” stated that group projects have not been an issue
for her.

HE has been receiving home instruction since 10/24/16 and a 504 plan was implemented for her
effective 12/7/16,

MB stated that she wants to resume school, When asked what makes a good school for her, [IM stated
that she would like 8 small school that does not have too many people and where the teachers care shout
her. (II plans to go to college after high schoo}; she does not know what she wants to specialize in yet.

PMB explained that she did not have fiends in schoo! withthe exception of elementary school She did,
wever, have acquaintances in order to avoid being alone during times such as hinch, She had one close

friend for one year but that ended. would like to have more friends.

MEE experienced panic attacks in middle school when che felt teased by her Spanich teacher. I
explained that she has always had some amxiety but it did not keep her from doing things until this past
schoolycar. She tended to feel sick in the moming before school. Mrs. NINN explained that Sammmis
very hard on herself and typically thinks that her efforts are “not good enough.”

in the Fall of 2036, experienced suicidal ideation (September through December 2016). In
hindsight, Mrs, explained that BI was spending a lot of tims in her room before October 2016
but she was unsure if this was typical teenage behavior or something more conceming at the time, She
completed a day program at Immediate Care Children’s Psychiatric Center (CCPC) where she learned
coping skills and communication and also received tutoring. According to a January psychological

evaluation, M's diagnoses at discharge were Major Depressive Disorder, recurrent, severe, without

WM 071
t
.

as,

PATIENT NAME 3

DATE OF BIR’
PSYCHOEDUCATIONAL EVALUATION

psychotic features as wel] as Generalized Anxiety Disorder. She tried to return to school multiple times
but it triggered her anxiety too intensely and she retuned to home instruction.

HE was evaluated by Ms, Sherry Wilk (Certified School Psychologist) in Janvary 2017, The evaluation
found her overall intelligence to be in the Average range (Full Scale IQ = 104, 61" percentile), Her Verbal
Comprehension placed her in the High Average range (VCI = 116, 86” percentile), her P
Reasoning and Processing Speed placed Her in the Average range (PRI = 107, 68" percentile; PST =
34" percentile), and her Working Memory was measured ia the Low Average range (WMI = 86, 18"
percentile).

Due to increased anxiety and depression, she was readmitted to ICCPC Partial hospital progrem in early
2017; March 2017 ICCPC records list her diagnoses as Major depression recurrent and Panic disorder and
recommend an out of district school placement.

EEE continues group therapy on an outpatient basis for anxiety, depression, and social akills. r

therapist explained that hes a fear of being judged by others and ruminates on this, which ts
her academic performance, The therapist reported that has become more assertive and opinionated
which has been great, but she still needs help wording her thoughts and feelings in an interpersonally
effective way, She also explained that III “hates routine”; she becomes bored with routine which leads

to anxiety. A combination of therapy and medication has improved her mood.

MENTAL STATUS EXAMINATION AND BEHAVIORAL OBSERVATIONS: —_ was
evaluated over one intake session and two testing sessions. She did wear her contact lenses testing.
TEE presented ax 2 16-year-old female who appeared her stated age. She was alert and oriented in all
spheres. Mood was euthymic and affect was congruent. Speech tone and volume were within normal
limits. Eye contact was within normal limits, Thete is no svidence or report of substance abuse. She
denied current self-injury and suicidal ideation/plax/intent. There is no evidence or report of abuse or

neglect, No pain wes reported.

Hestablished rapport appropriately and answered the examiner’s questions but was reserved and did
not initiate or elaborate on conversetion spontancously. [EM requested that some items be repeated, She
worked slowly and carefully, taking time to think before and while responding. During several subtests,
HE answered correctly just as time elapsed or after time elapsed (no credit in the latter scenario). Given
the overall good effort and cooperation, the assessment is believed to be a valid estimate of IIs
current functioning.

EVALUATION PROCEDURES

Wechsler Adult Intelligence Scale ~ Fourth Edition (WAIS-IV)

Wechsler Individual Achievement Test ~ Third Edition (WIAT-II1)

Nelson-Denny Reading Test, Form G

Wechsler Intelligence Scale for Children — Fifth Edition (WISC-V), Symbol Translation

Wide Range Assessment of Memory and Learning, Second Edition (WRAML2)

Delis Kaplan Executive Function System (D-KEFS)

Conners Continuous Performance Test 3 Edition (CPT3)

Conners Continuous Auditory Test of Attention (CATA)

Behavior Rating Inventory of Executive Function, Second Edition (BRIEF 2) — Self, Parent, Teacher

Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 63 of 118 PagelID: 323

WM 072
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 64 of 118 PagelD: 324 .

PATIENT NAME:
DATE OF BIRTH:
PSYCHOEBDUCATIONAL EVALUATION

Behavior Assessment System for Children, Third Edition (BASC-3) — Self, Parent, Teacher Forms
Revised Children’s Manifest Anxiety Scale, Second Edition (RCMAS-2)

Clinical Interview

Review of Reconds (Report Card, Ninth Grade; Psychological Evaluation, 1/19/1 7; Social History;
ICCPC Psychiatric Evaluation, 3/15/ 17)

Behavioral observations

TEST RESULTS
Assessment of Intellectual Functioning
HERE: intellectual ability was assessed using the Wechsler Adult Intelligence Scale — Fourth Edition

(WAIS-IV). This test yields a Full Scale IQ, which is an overall measure of cognitive functioning, as well
as four index scores which tap more specific domains such as verbal ability, analytical reasoning, visval-
spatiel skills, and problem solving. HEM achieved a Full Scale 1Q score of 59, placing her overall
cognitive fimotioning in the Average range (47" percentile). However, for individuals with
neuropsychological issues such ag learning disorders, Attention-Deficit/Hyperactivity Disorder, and other
similar issues, difficulties with working memory and processing speed may result in lower FSIO scores
(Wechsler, 2003). Therefore, the General Ability Index (GAI) was calculated. GAI is a summary score

that is less sensitive to the influence of working mem and processing speed and may be a better
recssiaon of MBPs iteligeco than the FSIQ, MMlocioved « GAT vor of 108 stage
cognitive functioning to bs in the Average range (70™ percentile), consistent with ber FSIQ.

WM echieyed Verbal Comprehension Index score of 108, placing her ability in the Average range (70"
percentile). Her ability to answer knowledge-based questions (Information) placed her in the Very High
range. Hor ability to identify commonalities between pbjeats and concepts (Similarities) placed her in the
High Average range. Her ability to articulate word definitions (Vocabuimy) placed her in the Average

range of functioning.

HEE achieved a Perceptual Reasoning Index score of 107, placing her within the Average range of
finctioning (68" percentile). This index assesses nonverbal and visual-spatial reasoning ability, Her
ability to recognize and complete visual pattems (Matrix Reasoning) and her ebility to mentally
manipulate shapes to match a model (Visual Puzzles) were

Average range of functioning. Her ability to replicate geametric designs using blocks (Block Design)
placed her in the Average range of functioning; she comipleted some of the items correctly just as time

was runing out,

The Working Memory Index assesses the ability to hold informition in mind end perform some kind of
operation or mani; on with it. NIM echfeved a score of 80 on this index, placing her within the Low

Average range (9" percentile), representing an area of relative wealness, repeat
increasingly long series of digits in both forward and reverse order (Digit Span) and her ability to solve
math word problems in her head Within a time limit (Arithmetic) were evenly developed and placed her in

the Low Average range of functioning.

Finally, BM echicved a score of 92 on the Processing Speed Index, plecing her in the Average range of
ability (30" percentile), representing an area of relative weakness. This index assesses the ability to
quickly and efficiently process visual information while under pressure to maintain focused attention. Her

ability to quickly copy symbols matched with shapes according to a key (Coding) was better developed

evenly developed smd placed her in the High -

WM 073
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 65 of 118 PagelD: 325

 

ff

PATIENT NAME:

DATE OF BIRTH:
PSYCHOEDUCATIONAL BVALUATION

than her ability to identify the presence or absence of a target symbol in an array (Symbol Scarch),
placing her in the Average and Low Average ranges, respectively. She worked accurately (she did not
make any errors on these two tasks).

Assessment of Academic Functioning .
To assess s academic skills,! she was administered the Wechsler Individuel Achievement Test ~
Third a os and the Nelson-Denny Reading Test. AH WIAT-IIf scores are derived
comparing to same-aged peers; Nelson-Denny Reading Test scores are derived by comparing
against other second semester sophomores,

HEB s oral language skills were evaluated using the Oral Language Composite of the WIAT-II. She
earned a composite score of 104, which fell in the Average range of fimctioning and placed her in the 61"
percentile. Her listening comprehension placed her in the High Average range of fimctioning and above a
twelfth grade evel. Within Listening Comprehension, she performed in the High Average range on a test
of receptive vocabulary and in the Average range on 2 test of oral discourse comprehension III
performed in the Average range and 9 seventh grade level on a subtest that measured her speaking
vocabulary, word retrieval, flexibility of thought processes, oral syntactic knowledge and short-term
memory (Oral Expression). Within this subtest, her expressive vocabulary and sentence repetition were
measured in the Average range, while her oral word fluency placed het in the Low Average range.

IEEE achieved a Reading Composite of 103 on the WIAT-IIL, placing her in the 58" perventile and in the
Average range of functioning, Her phonological awareness (or kuowledge of letter sounds) placed her in
the Average range of finctioning and above high schoal level. Het single word reading abilities placed
her in the High Average range of functioning and above high school level, Her oral reading fluency
Plsced her in the Average range of functioning end at e twelfth prade level; specifically, both her oral
reading accuracy and her oral reading rete were measured in the Average range (she answered 1 of 2
comprehension questions correctly), Her reading comprehension placed her in the Average range of
functioning and at a fifth grade level. This untimed reading task was comprised of open-ended questions
(as opposed to multiple choice) with access to the passage when answering questions,

BEI verioroed ix Gs Fake ce 1S-nlae stad time lilt on the Vocabulary
BE performed th Average range of functioning and st a college sophomore level |
percentile); similarly, in the extended-time condition (IIMB used 18 of 24 minutes allotiod), Me
performance placed her in the High Average range of functioning and at a ' re level (85
percentile), Within the 20-minute standard time limit on the C ion subtest, performed in
3 on the extended

the High Average range of functioning at a college sophomore level (78"
time condition of the Comprehension subtest (Jenna used 23 of 32 minutes allotted) JANNNIs performance

Placed her in the Average range of functioning and twelfth grade level, A total reading score is derived by
summing the Vocabulary score with the Comprehension score. Her total reading score placed her in the
High Average sange for both the standard and extended time conditions (83" and 77" percentiles,
respectively). Part way through the first passage in the Comprehension subtest, reading rate is also
assessed; 's reading rate (reading silently to herself) placed her in the High Average range of

functioning percentile).

WM 074
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 66 of 1148 PagelID: 326

PATIENT NAME:
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

GE: written tanguage abilities were assessed by the Written Language Composite of the WIAT-II,
Which measures her spelling and her ability to write complex sentences and an organized essay.
obtained @ composite score of 108, which fall in the Average range and placed her in the 70" percentile,
Her spelling ability placed her in the Average range of functioning and st a twelfth grade level (errors
included “acieyement," “obsurd,”.“flurtacious"). Her ability to write grammatically correct, meaningful
Sentences placed her within the High Average range of functioning and above high school ievel,
Anecdotally, BEE took time to think before and while writing and the task was not completed quickly;
she also made some spelling errors, including of a target word which was written in the prompt (e.g.,
“prefor” for “prefer”; “vegitables"; “could'nt”; “uniill”). Her ability to write a well-organized and
persuasive essay within a time restriction placed ber in the Average range of functioning and at a ninth
grade level, Hex essay length and her theme development and text organization fell in the Average range.
She used all of the time allotted; she did not use the blank space provided to plan what she would write.
The essay task is scored based on content and organization and not on semantics, grammar, or mechanics,
but she did make multiple spelling errors (¢.g., “amoung”; “injoys”).

a: mathematic skills were evaluated using the Mathematics Composite of the WIAT-III, which
cousists of two untimed tasks that assess mathematical abilities, She earned a composite score of 113,

Which fell in the High Average range of fnctioning and placed her in the ri Sevens, ME ith
reasoning (Math Problem Solving) placed her in the High Average range of functioning en ve high
school level; anecdotally, individual items and the entire section took a long time to complete but
she persisted and performed well. Her computational skills (Numeri 9 ions) placed her in the
Average range of flimctioning and above high school level MMiMcamted a math fluensy composite, which
©} consists of three timed math tanks that assess miath fluency, of 89, which fell in the Low Average range of
a functioning and at the 23 percentile; she made a couple of calculation errors. Specifically,
performed in the Average range on fluency tests of eddition (eighth grade equivalence) and miultip cation
(seventh grade equivalency), and in the Low Average range on a fluency test of subtraction (sixth grade
equivalence). There was a statistically significant different between her (untimed) Mathematics
Composite and her (timed) Math Fluency Composite. Furthermore, her Math Fluency Composite was
significantly lower (= 2 standard deviations) than predicted by her GAL

¥xecutive Functioning, Memory, and Learatng

In order to assess M's memory, learning, attention, concentration, and other arces of executive

functioning, Wechsler intelligence Scale for — Fifth Edition (WISC-V) selective subtests, the
ing — Second Edition (WRAML2), the Delis-Kaplan

Wide Range Assessment of Memory and Leaming
Executive Function System (D-KEFS), the Conners CPT, and the Conners CATA were administered, In
each completed the Behavior Rating Inventory of Executive Function

addition, Sand Mrs,
Second Edition (BRIEF-2) and the Behavior Assessment System for Children, Third Edition (BASC-3).

Teacher forms were not completed because [I was out of school for most of tenth grade,

completed the WISC-V optional subtests (which do not contribute to the FSIQ) of symbol
translation. These tasks measure verbal-visual associative memory or paired associates learning, storage
and retrieval fluency and accuracy, and immediate recall: these abilities are closely associated with
reading decoding skills, reading comprehension, and math calculation end reasoning. Es ability to
learn visual-verbal pairs and then translate symbol strings into phrases or sentences was measured in the

WM 075
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 67 of 118 PagelD: 327

e

PATIENT NAME:
DATE OF BIRTH
PSYCHOEDUCATIONAL EVALUATION

Average range (Immediate Symbol Translation). Similarly, her ability to translate the symbol strings into
phrases or sentences after a delay was in the Average range (Delayed Symbol! Transiation).

Her immediate recall and delayed recognition verbal memory both fell in the Low Average renge (Verbal
Memory Immediate Recall = 85, 16" percentile; Verbal Memory Recognition = 88, 21" percentile). Her
i her to recall contextual informstion presented in a story form (Story

MEE's immediate and delayed visual memory fell in the Very Low and Average ranges, respectively
(Visual Memory Immediate = 73, 4™ percentile; Visual Memory Recognition = 90, 25 percentile), On a
visual memory task which incorporated visual-motor abilities (Design Memory), BEBE performed in the

Low Average range on the immedinte recall and delayed recognition conditions. On a task which required
a

her to memorize complex scenes and identify altered elements between scenes (Picture Memory),
performed in the Very Low range on the immediate recall condition and in the Average range on the

corresponding recognition condition.

The D-KEFS is comprised of multiple tests that assess various aspects of executive functioning. The Trail
Making Test consists of a visual cancsllation task and a series of connect-the-cirole tasks,
performed in the High Average range of functioning on a test of visual scanning and visual attention
Cobelli eeilipestormed in the High Average range on a task which required her to sequence
numbers within the of e vieual-motor task (Number Sequencing) and in the Very High range on a
task which required her to sequence letters within the format of a visual-motor task (Letter Sequencing).
She performed in the Average range on @ measure of motor speed (Motor Speed), All of these tasks serve
to establish baseline levels of visual scanning/attention and motor speed for the executive fimotioning
task, Number-Letier Switching; Jenna performed in the Average range on this measure of cognitive
flexibility, which is necessary for multitasking, simultaneous processing, and divided attention.

BEBE performed in the Very Low range on two baseline conditions of the D-KEFS Verbal Fluency Test
(Letter Finency and Category Fluency). performed in the Low Average (word retrieval) to Average
(Category Switching) ranges on the third conditi which required her to switch between two categories,

evaluating cognitive flexibility and recall,

MME performed in the Low Average (Color Naming) and Average (Word Reading) ranges on the two
beseline conditions of the D-KEFS Color-Word Interference Test, = performed in the Average range
on the third condition (Inhibition), for which the examinee must inhibit readin the words in order to
name the dissonant ink colors in which those words are printed, Finally, performed in the High
Average range on the Inhibition/Switching condition, which requires the examinee to switch back and

WM 076
PATIENT NAME:
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

forth between naming the dissonant ink colors and reading the words, evaluating both inhibition and
cognitive flexibility.

The D-KEFS Sorting Test isolates and measutes multi le components of concept-formation and problem-
solving abilities, On the Free Sorting condition, & correct categorizations and her ability to describe
her reasoning plared her in the Average and High Average ranges, respectively.

performed in the High Average range on the D-KEFS Twenty Questions Test, a measure of
ing and thinking ability, including the abilities to categorize and incorporate
feedback into the examinee’s mental schema of the problem. EMME performed in the Low Average range
on 8 measure of spatial planning, rule learning, inhibition of impulsive and perseverative responding, and
the ability to establish and maintain the instructional set (the D-KEFS Tower Test).

The Conners Continuous Performance Test 3" Bdition (Conners CPT 3) assesses (visual) attention-related
biems. She made a noise like a gasp during the test and explained that the test did “stress me out!”
GE cemnonstrated some difficulty differentiating targets from non-targets (Detectability = 55). She

demonstrated a very high rato of missed 10).
incorrect responses to nofi-targets, demonstrating good performance
responses

Santee cumple, mace more omisyion errors, demonstrating some indication of issues related to

The Conners Continuous Auditory Test of Attention (Conners CATA) assesues auditory processing and
attention-selated problems, She stood during this test (by choice). She also turned the volume down,

explaining that she has been told thet she is sensitive to sound. IMM demonstrated an Average ability to
differentiate targets from non-turgets (Detectability = 49), She hed a below average rate of missed targets,
indicating good performance (Omissions ~ 44), Shé demonstrated an Average rate of incorrect responses
fo non-targets (Commissions = 48), She demonstrated an Average rate of incomectly sce a

T = 40),

the target (Perseverative Commissions = 46), She hed a Slightly Fest mean response speed
= 50) and a Substantial reduction in

She demonstrated Average consistency in reaction time (HRT SD
ative to the normative sampic,

response speed in later blocks (HRT Block Change = 64). Rel
responded faster and displayed more of a reduction in Tesponse speed in later blocks. Overall, Jenna has a

total of 2 atypical T-scores, which is associated with a moderate likelihood of having a disorder

Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19. Page 68 of 118 PagelID: 328

WM 077
t:, Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 69 of 118 PagelD: 329

PATIENT NAME:
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

BR nd Mrs. BM completed the Behavior Rating Inventory of Executive Function Second Edition
(BRIEF-2), which assesses everyday behavior sssociated with specific domains of executive functions,
Executive fictions are a collection of bebaviors and skills thet are responsible for guiding, directing, and
managing cognitive, emotional, and behavioral functioning. They include controlling impulses, initiating

new behaviors, selecting relevant task goals, planning and o 8; shifting problem solving strategies
‘when necessary, and monitoring and evaluating behavior, endorsed a/-risk levels of difficulty with
shifting (¢.g., often — I have trouble getting used to new situations, I have trouble thinking of a different
way to solve a problem when I get stuck), working memory (e.g., often — 1 have trouble remembering

things even for a few minutes, I forget instructions easily; never ~ I forget to hand in my homework, even
when it’s completed), and task-completion (e.g., often — 1 have trouble finishing tasks; sometimes — J am
slower than others when completing my work). Mrs. SBE reported all scales within normal limits,

In order to assess IE's attention and concentration, the Behavior Assessment System for Children ~
Third Edition (BASC-3) was administered to HE and Mrs, Both raters ranked Aitention,
Hyperactivity, Aggression, and Conduct Problems within normal limits.

Social-Emotional and Adaptive Functioning
Social-emotional and adaptive fimctioning were evaluated through the BASC-3 and the Revised

Children’s Manifest Auxiety Scale, Second Edition (RCMAS-2).

negative overall view of her thoughts, feelings, and behaviors. Scale scores in the clinically significant

range suggest a high level of maladjustment; scores in the at-risk range may identify a significant problem

that may Bot be severe enough to require formal treatment or may identify the potential of develaping

—) monitoring. On the BASC-3, Ei endorsed clinically significant levels of
difficulty with depression (e.g. true —I used to be happier, I don’t seem to do anything right, nothing

about me is right; almost always — I feel like I have no fiends, no one understands me; often — I feel
lonely), interpersonal relations (c.g., true — I have a hard time making friends, my classmates don’t like
me; almost always ~ other kids hate to be with me; often — I feel that nobody Hikes me), and self-esteeen
(6.8, false — I like who T am, J feel good sbout myself; never ~ I'm happy with who I am, I hve
confidence in myself; true - 1 wish I were different; almost always ~ my looks bother me). HMalso
endorsed at-risk levels of difficulty with attitudes to school (.g., true ~ I don’t like thinking about school;
false — I don’t care sbout school; never — my schoo! feels good to nie; almost always ~ schoo! is boring)
attitude to teachers (¢.g., false — my teacher understands me, my teacher cares about me; never — my
teacher is proud of me, my teacher gets mad at me for no good reason, teachers look for the bad things
that you do; almost always — I get along with my teacher), social stress (e.p., trae — my friends have more
fun than J do, other children are happier than I am; almost always —-I feel out of place around people, I
feel that others do not like the way I do things; often — 1 am lonely), sense of inadequacy (e.g,, true 1

never seem to get anything right; almost always — when J take tests I can’t think, I want to do better but I
can’t; often — I fail at things, eyen when I try bard I fail), somatization (e.g., true — often 1 feel sick in my
stomach, I get sick more than others), and se/-reliance (e.g., false — if I have a problem I can usually
work it out; never = my friends come to me for help; sometimes — I can solve difficult problems by
myself, I am good at making decisions). Mrs. BB endorsed an at-risk level of difficulty with anxiety
(e.g., almost always — says “tests make me nervous ; Often — worries, is easily Stressed, worries about
making mistakes), In the narrative portion of the BASC-3, Mrs. Humcke wrote that “ is an
affectionate, smart, thoughtful girl. She is very passionate about things that she feels are important. Samy

WM 078
Case 2:19-cv-14465-SDW-LDW Document 13-4, Filed 11/26/19 Page 70 of 118 PagelD: 330

rt My
a

PATIENT NAME: 10

DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

family and she will always have a Strong bond with her brothers.” Regarding concerns, Mrs.

explained, “I’m concerned ebout I spending too much time thinking/worry about things.
Although things have improved, EEE stili spends too much time alone. She needs a friend she can rely
onated which can be good but

on, spend time with and with whom she can confide in. She is very opini
also sometimes difficult.”

GE comploted the RCMAS-2, a standardized self-report measure, which assesses worry, stress, and fear
that can lead to academic difficulties and other problems. She endorsed an at-risk level of overall anxlety
(T = 62). This total score was made up of physiological anxiety (within normal limits), worry (within
normal limits), and social artery (at-risk; e.g, I fear other kids will laugh st me in class, I feel someone
will tell me I do things the wrong way, others seem to do things easier than I can, I feel alone even when
there are people with me, I am afraid to speak up in a group, 1 worry about being called on in class),

CLINI SIONS
ME © oye female referred by her school district and her attomey (Ms. Julie
arshew) for a private ual evaluation to guids school placement decisions and academic
recommendations, is a rising eleventh grader. She earns mostly A's and B’s. No behavioral
problems have been reported at home or at school (other than aoxiety preventing her from goinp/staying
in school), is socially isolated and does not have friends, In September 2016, to

ICCPC's hospital program after presenting with suicidal ideation. Mrs,

love,

  
   

MBM achieved a Full Scale 1Q score of 99 (Average range, 47” percentile); achieved a General
Ability Index (GAJ) score of 108, estimating her overall cognitive fimotioning to in the Average range
(70" percentile). GAI is a summary score that is leas senuitive to the influcace of working memory aed
processing speed and may be 9 better representation of Jenna's intelligence than the FSIQ. Her Verbal
Comprehension, Perceptual Reasoning, and Processing Speed were cach measured in the Average range
of fimctioning. Her Working Memory was measured in the Low Average range of functioning,
representing an area of relative weakness, Processing Speed also represented an area of relative weakness
(PSI was statistically significantly tower than VCI and PRI), This was consistent with relatively weaker
performance on timed tasks across the various evaluation instruments, particularly in math and oral
fluency or retrieving and expressing ideas quickly (¢.g., WIAT-IH oral word fluency and math fluency; D-
KEFS letter fluency, category fluency, color naming). Anecdotally, she also worked slowly and
thoughtfully during testing; on timed tacks, sho sometimes gave her answer just as time expired or after

time already expired. Therefore, | would benefit from extended time on tests and other tasks across
subjects.

Of note, the WAIS-IV was administered 6,5 rhonths after a: last administration of the same
intelligence test, Practice guidelines suggest waiting at least six months between administrations. One

WM 079
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 71 of 118 PagelD: 331

PATIENT NAME: il

DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

particular study in which the researchers administered the WAIS-IV to the same participants 3 and 6
months apart indicates that “prior exposure to the WAIS-IV results in significant score increments. These
gains reflect practice effects instead of genuine intellectual changes” (Estevis, Basso, and Combs, 2012).
However, EEMs performance on the most recent WAIS-IV was consistent with or slightly lower than .
her January performance and thus is believed to be a valid estimate of BR s current functioning. Please

sce table below for comparative scores.

H's ecademic achievement was generally consistent with, or surpassed, her age, education, and GAI,
with the exception of Math Fluency.

Her overall oral language skills placed ber in the Average range. Her expressive and receptive language
placed her in the Average and High Average ranges, respectively.

 

range. Her spelling wes measured in the Average range.

Her written expression placed her in the Average
the High Average and Average ranges, respectively,

Her sentence and essay composition placed her in

ME « wntimed math achievement placed her in the High Average range (81" percentile) while her timed
math skills placed her in the Low Average range of functioning (23 percentile), representing a
Statistically significant difference, and demonstrating that she benefits from extended time in order to
demonstrate her full (advanced) mathematics knowledge. Furthermore, her math fluency performance was

WM 080
Case 2:19-cv-14465-SDW-LDW. Document 13-4 Filed 11/26/19 Page 72 of 118 PagelID: 332

*

12

PATIENT NAME:
DATE OF BIRTH:
- PSYCHOEDUCATIONAL EVALUATION
} ane oe
C " significantly lower (@ 2 standard deviations) than predicted by her GAI. Therefore, [i meets criteria

for a diagnosis of Specific Learning Disorder with impairment in mathematics, specifically with
fluent calculation, Moderate, Of note, her (untimed) math skills surpassed scores predicted by her GAI;
therefore, on this evaluation, BEBMMis excelling in (untimed) math.

a: memory performance was variable and inconsistent within and between measures, As discussed
above, her WMI was an area of relative weakness (WMI = 80, 9% percentile). Fs immediate recall
and delayed recognition verbal memory placed her in the Low Average range. Contrary to intuition, she
performed better on a memory task which required her to retain non-contextual, non-meaningful
information presented over multiple trials (Verbal Learning) then on « task which required her to
remember contextual information presented in a story form; she may have benefitted from multiple trials
(being exposed to the information multiple times) and/or the story format had too much information and
made it more difficult for to pick out and remember the most salient parts, Ss immediate and
delayed visual memory placed her in the Very Low and Average ranges, respectively. Her immediate and
delayed memory for paired. associates learning (verbal-visual associate memory or pairing a word with a
symbol) was measured in the Average range. She appeared to benefit from having verbal and pictorial
information paired together and possibly also from multiple exposures to the information.

On standardized assessment (D-KEFS), BB's executive fimetioning skills fell in the Low Average to
High Average ranges, On a test of sustained visual attention (CPT3), relative to the normative sample,
HEE meade more omission exrors, demonstrating some indication of issues related to inattentiveness,
sustained attention, and vigilance. On a test of sustained auditory attention (CATA), relative to the
nomnative sample, [iiiresponded faster and displayed more of a reduction in response speed in later
blocks, indicating some issues with sustained attention, On standardized report measures, BMMlendoreed
} elevated levels of difficulty with shifting, working memory, task-completion, attitude to school, and
fanlastied ot pee not endorse any difficulties with executive functioning on
standardized report measures. the beckground interview, [Mand her mother denied difficulties
with careless errors, sustained attention, distraction, follow-through, organization, losing things,
hyperactivity, or impulsivity.
On a standardized report measure, i endorsed an elevated level of difficulty with somatization, social
interpersonal relations, depression, self-esteem, self-reliance, and sense of inadequacy Mrs.
endorsed sn elevated level of anxiety. Mrs. EMM explained chat [Mis very hard on herself
thinks that her efforts are “not good enough” which negatively impacts her social and
academic success. These automatic negetive thoughts seem to be feeding depression and anxicty.
confinues to meet criteria for Major Depressive Disorder, Recurrent Episode, Moderate and
Generalized Anxiety Disorder. Of note, depression and anxiety can negatively impact memory and
processing speed om: relative weaknesses according to two evaluations, both conducted during active
depressive episodes with anxiety). .

HM tussed the volume down significantly during the CATA, explaining that she has been told that she
is sensitive to sound, It is possible that this hypersensitivity to noise is contributing to feeling
overwhelmed and anxious in school, which tends to be a noisy environment. Please see recommendations
for suggestions for how to accommodate BB here to optimize her functioning.

WM 081
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 73 of 118 PagelD: 333

O

@

13

PATIENT NAME:
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

EMM is a kind, intelligent, articulate, thoughtful young woman, Please see recommendations below to
help her achieve her fullest, and great, potential.

DIAGNOSIS . .
F812 Specific Learning Disorder with impairment in mathematics, specifically with fluent calculation,

F33.1
F4].]

1.
2.

Moderate

‘Major Depressive Disorder, Recurrent Episode, Moderate

Generalized Anxiety Disorder

It is recommended that this report be shared with Ms school and treatment providers and
standardized testing agencies.

Mould benefit from a small school and small classroom environment where she can get extra
support for tional and academic needs. This classroom should still be academically
vigorous as 8 ability and achievement scores are generally at or above normal limits. In light
of relative weakness in PSI, math fluency, oral fluency, anxiety, and depression, EE may need
some extra time to process information and formulate and express an answer. It is important fo
give her this time and give her opportunities to seek clarification; to start, this may include writing
her question on a post-it note on her desk that 2 teacher's assistant walks around and sees and
addresses so she does not need to raise her hand and speak in front of the class which causes her
too much anxiety at this time. Similarly, do not cal! on MMB if she is not raising her band or
require her to speak in front of the class; work with her therapist to gradually expose her to these
fears and build her competency. To support her relative weaknesses, [ican benefit from the

following supports.
3. EEBBis reportedly (and noticeably) hypersensitive to noise. Therefore, she would benefit from the
recommendations

following ions; ; ;
a. A thorough Central Auditory Processing Disorder (CAPD) evaluation. These are typically
conducted by an audiologist in private practice or in a hospital with an audiology
department (such as Children’s Specialized Hospital or CHOP).
b. ME may benefit from access to noise-canceling headphones and/or headphones with
music as needed in order to cope with loud and ing settings end situations,
¢. [EEE would benefit from being able to take breaks when needed and go to a designated

quiet space when she is overwhelmed (e.g., guidance department office even if she does
not want to talk). Gradually decrease how often she can use this, in conjunction with her

therapist.

d. Similarly, because cafeterias can be very noisy, she may benefit from a quiet setting with a
small group of students to eat her Junch. This will help with becoming over-stimulated but
also with social skills and social anxiety and feeling like she has a group in the school,

4. Testing accommodations:

8. In light ofa relative weakness in Processing Speed and math fluency (clinically significant
discrepancy between timed and untimed math), enxiety, and depression, a vould
benefit from extended time on fests (at least time-and-a-half) in all subjects.

b. A separate, distraction-free testing room so she is not bothered by noises and other
extraneous stimuli (hypersensitive). This will aiso allow her from becoming agitated when

others turn in their tests before she does.
¢, Breaks if she pets anxious or overwhelmed.

WM 082
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 74 of 118 PagelD: 334

ah

oo,

©

PATIENT NAME:

14

DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

5.

d, Instructions should be presented in writing and should be available for [IEMEto refer back
to in light of variable memory.

mest criteria for a diagnosis of Specific Learning Disorder with impairment in
mathematics, specifically fluent calculation, Moderate. Therefore, sho would benefit from the

following accommodations:
a, Because §jhas difficulties with math fluency, allow her to complete every other math

problem for homework/classwork in order to check for understanding while decreasing
unnecessary frustration.
b. Allow extra time (time-and-s-half) for math tests.
In regards to memory, MBM appeared to benefit from having verbal and pictorial information
paired together and possibly also from multiple exposures to the information. Do not include too
much extraneous information because has some difficulties picking out the most salient

points,

7. [EE would benefit from counseling/support eas needed in school, Jt would be helpful to have

someone check in on her adjustment regularly and assist in connecting her with peers that she may
connect with. To this end, she would benefit from @ social skills group (like a “lunch bunch") to
help make and maintain friendships in school.

In light of background information and current testing results, would benefit from the

following academic acoommodations:
®. Preferential classroom seating (front of class away from anything noisy such as a heating

syste).

b. Reduce the assignment length and strive for quality (rather than quantity) when
applicable),

i. In math, this may mean doing only every other problem in order to demonstrate
munstery of the concept, without causing unnecessary frustration and while leaving
time and energy for other tasks.

fi. For writing assignments, consider modifying page requirements,

ili. Do not grade her or penalize her based on completion time!

c. Due to variable processing speed and accuracy, would benefit from. receiving an
outline or complete copy of class notes ahead of time so that she can simply fill in a few
details during the lecture and stay engaged, Similarly, minimize unnecessary copying from
the board. In college, she would benefit from a note taker. Also, allow her to use assistive
technology such as a tablet or laptop to complete work and to take notes in class.

d. Unfamiliar information and materials should be presented in small, manageable “chunks”

end et a controlled rate. Similarly, unfamiliar skills should be taught through

demonstration and guided practice, which are only then followed by independent practice

or review. .

Give clear, concise directions, Provide a model. Post the mode! and refer to it often.

Instructions should be written down in light o: 8 memory inconsistencies,

Tasks should also be paced according to 8 level of mastery to guarantee a high rate

of success.

EE will benefit from highly structured, explicit, step-by-step strategies when leaming

new academic procedures. The last step of any such strategy should elways include some

method of checking the result. In addition, frequent sepetition and rehearsal of to-be-
learned material will be important.

Pr mmo

WM 083
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 75 of 118 PagelD: 335

PATIENT NAME: 15

DATE OF BIRTH:
an PSYCHOEDUCATIONAL EVALUATION

i, When necessary, help IMM break longer tasks into shorter segments. Plan on providing
extra Support and guidance for long-term, multi-step assignments requiring organization.
Teach to set clear timelines of what she needs to do to accomplish each step
{monitor her progress frequently).

j. Coach HJ in monitoring her own behavior (e.g., making checklists and writing

reminders for herself, setting alarms on her phone).
k. Increase the frequency of positive reinforcement at home and school (catch doing

something right and let her know it). Reinforce effort and not fina) outcome/grades,

9. Individuals with depression and anxicty symptoms often benefit from behavioral and
psychopharmacology interventions. Therefore, it is recommended thet J continue
psychotherapy and medication management.

Individuals with her profile tend to benefit from a Cognitive Behavioral Therapy (CBT) approach,
with special attention to:
a. Distress tolerance and coping with anxiety and depression
b, Building positive self-image
c. Noticing and challenging automatic negative thoughts
d, Emotion regulation
nal effectiveness

e. Interperso:
Social skills training
10. ma... benefit from a re-evaluation in 2-3 years to evaluate treatment progress and determine

recommendations for college.
11. 8 parents are referred to the following resources to provide additional information about her

oses, In addition, we recommend that the family rely on their own support systems as much
& as possible, as raising a child with depression, anxiety, and leaming difficulties can be very

challenging for parents. .
a. The Statewide Parent Advocacy Network (BPAN) can be helpfil a source of information

and support: 1-800-654-SPAN; www.spannj.org

b. National Alliance for Mental Hiness (NAMI) Mercer provides education and support for
individuals end families affected by mental illness - wwwnemimercer.org

c. Mom 2 Mom Helpline (a division of Rutgers UBHC) 1-877-914-6662,
http://www.mom2mom.us.com/

d. New Jersey Children’s System of Care, managed by Perform care. If eligible, you may
receive Family Supports such as respite care or assistance with camp. (1-877-652-7264;

www.pexformcare.org)

It was a pleasure working with [MJ and her family. If there are further questions or the need for
consultation regarding the findings of this evaluation, please do not hesitate to call us at (609) 419-0400,

. e{2ihin
Date

atilie Psy.D., BCBA-D
Licensed Psychologist, License #5563

WM 084
_ Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 76 of 118 PagelD: 336

PATIENT NAME: 16
DATE OF BIRTH:
@ PSYCHOEDUCATIONAL EVALUATION
Scoring Appendix

 

WM 085
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 77 of 118 PagelD: 337

DATE OF BIR

PSYCHOEDUCATIONAL EVALUATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m= ™
C Academic Functioning
Jer Individual Achievement -T d =
Oral Language Composite 104 61 Average
Listening Comprehension 114 82 >129 >19:11 High Average
Receptive Vocabulary £18 88 High Average
Oral Discourse Comprehension 104 6! Average
Oral Expression 93 32 7.8 13:1 Average
Expressive Vocabulary 99 47 Average
Oral Word Fluency 87 I9 Low Average
Sentence Repetition 98 45 Average
Total Reading Composite 103 58 Averngs |
Basic 108 70 Average
Reading Comprehension and 98 45 Average
Fluency
Word 113 81 >12.9 >19:11 High Average
| Pseudaword Decoding _ 105 63 >12.9 >19:11 Average
Com ion 52 _30 $5.7 11:4 Average
Oral Reading Fluency 106 66 12.9 >19:11 Average
¢ ; Oral Reading Accuracy 97 42 102 15:0 Average
|___ Oral Reading Rate 105 63s 12.7 >19:11 Average |
Written Expression Composite 108 70 Average
Sentence Composition M5 &4 >12.9 >19:11 High Average
Sentence Combining 120 91 Very High
Séntence Building 107 68 Average _
i 105 63 12.4 >19:11 Average __
Essay Composition 101 53 9.8 16:0 Average
Word Count 107 68 Average
Theme Development and Text 94 34 Average
on
| Mathematics Composite 113 $1 High Average _
-*Math Fluency 89 23 Low Av
Math Problem Solving i17 87 7129 >19:11 High Average _|
Numerical Opesations __107 68 712.9 >19:11 Average
Math Fluency—Addition 92 30 8.4 13:4 Average
*Math Fluency—Subtraction 86 18 6.1 11:4 Low Average
Math Fiuency—Multiplication 92 30 7.2 13:0 Average _

 

 

Norms based on age
“Indicates score that is significantly (> 2 standard deviations) different from GAI

wor MecDgrized by code- GA: h- 3.5 (cy42(iV(5)- C6)

WM 086
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 78 of 118 PagelD: 338

PATIENT NAME: 18
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

 
  
 
 

shee ie
een

 

   

Comprehension

Standard Time

| __ Extended Time

Total

Standard Time

Extended Time
Reading Rate

 

 

 

 

 

 

 

 

WM 087
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 79 of 118 PagelID: 339

Executive Functionin

PATIENT NAME:
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

arning/Memo

Wechsl telfi

i
Optional Subtests

ce Scale for Children —

d.

19

C.

 

Iramediate Symbol Translation

 

 

Delayed Symbol Trenslation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Recognition Memory 87 19 Low Average
Verbal Memory - Immediate Recall Total 85 16 Low Average
Verbal Memory — Recognition Total 88 21 Low Average
Story Memory
Immediate Recall 7 Low Average
Delayed Recall 7 Low Average
6 Low Average
Verbal Learning
Immediate Recall 8 Average
Delayed Recall 10 Average
on 10 Average
Visual Memory — Immediate Total 73 4 Very Low
Visual Memory - Recognition Total 90 25 Average
Design Memory
immediate 6 Low Average
Recognition 6 Low Average
Picture Memory
Immediate 5 Very Low
Recognition MH Average .

 

 

WM 088
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 80 of 118 PagelD: 340

 

 

 

 

 

 

 

  

 

 

PATIENT NAME: 20
DATE OF BIRTH:
© PSYCHOEDUCATIONAL EVALUATION
elis-Kaplan Executive function -
[Visual Scanning 12 High Average
| Number Sequencing 13 igh Average
east Seen 14 Very High
Number-Letter Switching 11 Average
Motor 1]
Letter Fluency —__ 4 Very Low
Alternate Form) 5 _Yery Low
Category S : Correct Responses 6 Low Average
FICnine aes g eae
raat theron Eee rece beaks ges aoe eis te oar tard

 

 

 

 

 

 

 

WM 089
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 81 of 118 PagelD::341

PATIENT NAME: ' 21
DATE OF BIRTH:
© PS YCHOEDUCATIONAL EVALUATION

 

WM 090
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 82 of 118 PagelID: 342

PATIENT NAME: 22
DATE OF BIRTH:
@ PSYCHOEDUCATIONAL EVALUATION

cial, Emotional, and

  
   

to
te

* at-risk / ** clinically significant -
For clinical scales, higher scores indicate areas of difficulty
For adaptive scales, lower scores are indicative of concern

WM 091
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 83 of 118 PagelD: 343

PATIENT NAME: 23
DATE OF BIRTH:
¢ " PSYCHOEDUCATIONAL EVA LUATION
7 evised 's Manifest ety Scale, Second Edition 2

 

WM 092
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 84 of 118 PagelD: 344

EXHIBIT E
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 85 of 118 PagelD: 345

From: Julte MW Warshaw |warshaw@warshawiawlirm.com &
Subject: Re: JH v. West Morris
Date: August 18, 2017 at 2:26 PM
To: Howlett Jodi jhowleit@ cgajlaw.com
Bice: Warshaw Law Firm LLC jwarshaw@warshawiawtirm.com

Jodi, Attached please find a latter from JH’s therapist again reiterating that she needs an out of district placement but does not
need a therapeutic schoal setting. My client is willing to do a cost sharing arrangement but they do not agraa with the $25,000
offer. If your cient wants to reconsider their otier and increase it, then my clients will consider settling this matter. Otherwise, they
will proceed with their unilateral placament at the Purneil School, as stated in one of my prior emails giving the district 10 days
nolice of such a unilateral placement) and seek full reimbursement from the schcol district. In addition, please provide us with a
capy of Dr. Schubert"s independent evaluation report as she sent it to the district directly. Plaase advise as to your client's
posilion. Thank you. Jule

CCPC

brtediate Care
Children's
Pexchhatric C citer
206 Delt Reed, Pasupguy SF AS
TEE Qed Db GN FAR CTV Med 23 ng
wi AAP age dt citer ae peel

HTT

Ri jg Hvggiiee

To whom tt ontuy voncen,

(an the clinician working woth ggg tami here aCe PC. | am writing this
Jecier on behalf of Jeamme's anstety and how i altects her education. Throughout her time here,
‘jem strupeled with amgely mn social situabans and when under pressure, She has struggled in
Large with engaging in hirge group settings due to fecling overwhelmed and having thoughts that
others were esting ta judge her for what she says. | was able ty encourage Jems to try and attend
scliool agasn tor appruxiniately bv days lust year, She continued to report anxiety duc ta the large
pepelahun of students and the size of ter classes. She was unable fa complete her weademe
ussipnuments dine to the uisiety causing hive vantusian and delaving ter ability to function in school.
Whale in smaller preup settings, have anticed that Aammewas able to progress in managing her
anxiely, She busdine umture apen and engayed und identified that her anniely lessened throughopt
Lime. | have worked with Jag tor alraost one full year and thraughout that lime, have seen her
piugress When she is in smaller settings where she can gel more attention anit tech less anxious.
Jaa os a very mature and bnght pemon. She excels better when peuple around her arg mature and
coReye bourid rather than peers who have behavioral issues. Throughout my time with ber. Jam
has never demonstiated any negative behavior ar came ty program due to behavioral issues. She
alsa does nol respond well when others around her mee behavioral issues as it distracts: her and
causes her to become anxivus again She alse will be continuing treatment here at IOCPC
throughaat the shoal year and will net be on need of therapy while in school, She will need a
slruclured bul pan strict educahonal environment as she functions better with more Hexible
schedules, ft is highly recommended thut she he placed ana school thal can mect these needs in
order fie Jogpgs io dunetion academically and succeed. Ef there ore any further yuestions, please deel
iree ta contact me. ‘Thank you,

Sincercly.

A

Viclessa Dulin, LAC
Senior Clinicnu
ayia ¥dd4
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 86 of 118 PagelID: 346

Se dee ae ee

mehssadicnypsyehcenter.caum

LCP. ~ lnumediate Care Children’s Psychiatric Center

Julie Warshaw, Esq.

WARSHAW LAW FIRM, LLC

266 King George Road, Suite C2
Warren, NJ 07059

(973) 433-2121, Fax (973) 439-1047

jwarshaw @ warshawlawiirm cor
www, warshawlawfirm.com

The information contained in this e-mail message is intended only for the confidential use of the recipient(s)
named above. This message is privileged and confidential. If the receiver of this message is not the
intended recipient or an agent responsible for delivering it to the intended recipient, you are hereby notified
that you have received this document in error and that any review, dissemination, distribution, or copying of
this message is strictly prohibited. If you have received this communication in error, please notify us
immediately by e-mail, and delete the original message. The sender confirms that Warshaw Law Firm, LLC
shall not be responsible if this e-mail message is used for any indecent, unsolicited or illegal purposes,

which is in violation of any existing law and the same shall solely be the responsibility of the sender and that
Warshaw Law Firm, LLC shail at ail times be indemnified of any civil and/or criminal liabilities or
consequences therefrom.
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 87 of 118 PagelD: 347

From: Julle Warshaw jwarshaw@warshawlawtirm.com

Subject: Re:
Date: August 24, 2017 at 10:37 AM
To: Howlett Jodi jhowlett@cgajlaw.com

Jodi, Could you please call me today? School starts on Monday and we need to resolve placement. Thank you. Julie Warshaw

Sent from my iPhona
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 88 of 118 PagelID: 348

From: Julie MW Warshaw jwatshaw@warshawluwfirm.com &
Subject: Re: JH v. West Morris
Date: August 26, 2017 at 8:54 PM
To: Jodi Howlett jhowlett@cgajlaw.com

BB ctterto

advers...17.doc

Julig Warshaw, Esq.

WARSHAW LAW FIRM, LLC

266 King George Road, Suite C2
Warren, NJ 07059

(973) 433-2121, Fax (973) 439-1047

jwarshaw@warshawlawfirm.com
www. warshawlawfirm.com

The information contained in this e-mail message is intended only for ithe confidential use of the recipient(s)
named above. This message is privileged and confidential. If the receiver of this message is not the intended
recipient or an agent responsible for delivering it to the intended recipient, you are hereby notified that you have
received this document in érror and that any review, dissemination, distribution, or copying of this message Is
strictly prohibited. !f you have received this cormmunication in error, please notify us immediately by e-mail, and
delete the original message. The sender confirms that Warshaw Law Firm, LLC shall not be responsible if this
e-mail message is used for any indecent, unsolicited or illegal purposes, which is in violation of any existing law
and the same shall solely be the responsibility of the sander and that Warshaw Law Firm, LLC shall at all times
be indemnified of any civil and/or criminal liabilities or consequences therefrom.
ee

Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 89 of 118 PagelD: 349

WARSHAW LAW FIRM, LLC

266 King George Road, Suite C2
Warren, New Jersey 07059
Phone: (973) 433-2121
Julie M.W. Warshaw, Esq. *~* Fax: (973)439-1047 00

Caryn Fitzgerald, Esq, *~ iwarshaw@warshawlawfirm.com Licensed in New jersey *
clientservices@warshawlawfirm.com Licensed in New York ~
Of Counsel: Licensed in Massachusetts *

David B. Warshaw, Esq. *~* www.warshawlawfirm.com Licensed In Pennsylvania’

August 26, 2017

Via email at jhowlett@cgajlaw.com
Jodi Howlett, Esq.

Cleary, Giacobbe, Alfieri & Jacobs, LLC
5 Ravine Drive

P.O. Box 533

Matawan, New Jersey 07747

Re: JH v. West Morris BOE
Dear Jodi:

I received and reviewed the independent evaluation report from Dr. Schuberth. It
took several phone calls to your office without the courtesy of a response. My clients also
reached out to the school psychologist as per the new director’s email. However, he
indicated in his email that the school psychologist would review the evaluation with my
clients but the school psychologist did not actually conduct the evaluation and should not
be the one to interpret the evaluation report. My client finally received a call back from
Kendra and Joe and they indicated that the evaluation report was being mailed to her.
Further, Kendra and Joe indicated to my client that JH was being considered a general
education student with a 504 Plan. That makes no sense and is a violation of my clients’
rights since the school district already found her eligible for special education services in
April 2017. The district cannot find a child eligible for special education services and then
just unilaterally decide to find her ineligible, especially since the reason she was found
eligible has not changed. My clients already agreed that JH needs to be classified but they
disagreed on the placement for school. It is imperative that this student has an appropriate
placement with an appropriate IEP as soon as possible where her individual needs can be
met in the least restrictive environment for her, where she will receive a meaningful
education.

As you are aware, you represented to Judge Moscowitz that this student was
classified as Emotionally Disturbed and the district sent the draft IEP stating this
classification to the Purnell School, without any basis for either of these to occur. You are
also aware that my clients did not agree with the proposed draft IEP or proposed
placement in the Behavioral Services Program at Mendham High School and we filed for
Due Process, so it is not correct that JH was classified as ED. In addition, you then
contradicted yourself and represented to Judge McGill that since we had requested a
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 90 of 118 PagelID: 350

placement in a private school but not in a therapeutic placement that automatically meant
that she was a general education student. That is also not correct.

If my clients sent their daughter back to the district on Monday, there is no
placement ready for her that is appropriate. The only placement proposed was the BSP
program, which is a behavioral based self-contained program with students of all levels and
with all types of behaviors. JH does not have behavior issues, She needs appropriate female
peers her own age and to be on a college track in a supportive learning environment. The
BSP program is not appropriate for her. In addition, I have indicated from the beginning
and it is in our request for Due Process that we believe that the district missed an
underlying disability, which would qualify her for special education services without the
label of Emotionaily Disturbed, as we do not believe that she even meets the criteria for
such a classification. This was confirmed by Dr. Schuberth in her independent evaluation
report where she indicated that JH met the criteria for the diagnosis of Specific Learning
Disorder with impairment in mathematics, specifically with fluent calculation. She also met
the criteria for Major Depressive Disorder, Recurrent Episode, and Generalized Anxiety
Disorder. Therefore, for the district to find her eligible for special education services in
April 2017 and now to tell my client that their attorney and the Superintendent were
considering JH a general education student with a 504 Plan is contradictory and a violation
of JH’s rights under the IDEA. The district had an obligation under Child Find to recognize
JH’s disabilities and needs and they failed to do so. As of Monday, there is no proposed
special education placement, you have informed the district to consider JH a general
education student with a 504 Plan, despite having the benefit of Dr. Schuberth’s
independent evaluation report and a copy of JH’s therapist's report, and you have denied JH
her rights under the law.

lam again requesting that based on the findings of Dr. Schuberth as well as the
report from JH’s therapist that the district reconsider placing JH at the Purnell School for
the next two years at their cost and draft an appropriate IEP for JH, as the district has failed
to offer an appropriate placement for JH and has unilaterally denied her special education
services, without any basis or meeting and without any consultation with Petitioners, who
are equal members of the child study team. My clients remain willing to try to resolve this
matter amicably.

Thank you for your immediate attention to this matter as time is of the essence.

Very truly yours,

By: /s/ julie Warshaw

Julie Warshaw, Esq.

Jw/
Ce: FH and MH (Via Email)
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 91 of 118 PagelD: 351

From: Julle MW Warshaw jwarshaw@warshawiawiim.com
Subject: Re: JH c. West Morris
Date: August 29, 2017 at 5:12 PM
To: Jodi Howlett (howlett@cgajlaw.com

Jodi, | have left several messages for you and sent you a latter on Saturday, August 27. To date, | have not received the courtasy of a
return call. As you are aware, Dr. Schuberth diagnosed JH with a learning disability, which the district failed to recognize. In addition
you cannot claim that JH is classified as ED and then tell another Judge that she is now a general education student with a 504 Pan
alter sha has been found eligible tor classification. To date, the district is in violation of her rights under the IDEA because school has
already started and thera is no appropriate placement proposed for her in district and there Is no valid 1EP. The district has forced my
clients to seek an appropriate alternative placement for JH and they will seek reimbursement from the district for the full amount plus
all costs and attornay’s fees if the district refuses to resolve this matter amicably. It is imperative that you respond to my letter and calls
as time is of the assence. Please note that the district cannot initiate any truancy action against my clients as they have been put on
notice several times of an intention to unilaterally place JH due to the district's failures. Please advise. Thank you. Julie

Julie Warshaw, Esq.

WARSHAW LAW FIRM, LLC

266 King George Road, Suite C2
Warren, NJ 07059

(973) 433-2121, Fax (973) 439-1047
jwarshaw@ warshawlawfirm.com
www.warshawlawlirm.com

 

The Information contained in this e-mail message is intended only for the contidential use of the recipient(s)
named above. This message is privileged and confidential. If the receiver of this message is not the intended
recipient or an agent responsible for delivering it to the intended racipient, you are hereby notilied that you have
received this document in error and that any raview, dissemination, distribution, or copying of this message is
strictly prohibited. !f you have received this communication in error, please notify us immediately by e-mail, and
delete the original message. The sender confirms that Warshaw Law Firm, LLC shall not be responsible if this
e-mail message is used for any indecent, unsolicited or illegal! purposes, which is in violation of any existing law
and the same shall solely be the responsibility of the sender and that Warshaw Law Firm, LLC shall at all times

be indemnified of any civil and/or criminal liabilities or consequences therefrom.
Case 2:19-cv-14465-SDW-LDW_ Document 13-4 Filed 11/26/19 Page 92 of 118 PagelD: 352
WARSHAW LAW FIRM, LLC
266 King George Road, Suite C2
Warren, New Jersey 07059
Phone: (973) 433-2121

 

Julie M.W. Warshaw, Esq. *~4 Fax: (973) 439-1047 SS em pepmreantncisice
Caryn Fitzgerald, Esq. "~ iwarshaw@warsh awlawfirm.com Licensed in New Jersey *
ean clientservices@ warshawlawftm.com pene Tat.
ef ede Z tensed | ASsacnlisetts
David B, Warshaw, Esq, *~* www. warshawlawfirm.com Licensed ia Pennsylvania

September 16, 2017

Via email at jhowlett@cgajlaw.com and Priority Mail
Jodi Howlett, Esq.

Cleary, Giacobbe, Alfieri & Jacebs, LLC

5 Ravine Drive

P.O. Box 533

Matawan, New Jersey 07747

Re: JH v. West Morris BOE
Dear Jodi:

! have made numerous attempts to reach you to try to resolve this matter without
any response from you. As you know, there is no viable placement at all at the district as
the district first tried to classify JH as emotionally disturbed and to place her ina self-
contained behavioral program and now, the district is considering JH a general education
student with a 504 Plan, despite having already found her eligible for special education
services. As you are aware, Dr. Schuberth also identified a specific learning disability, which
the district failed to find, and that JH qualified for special education services.

As you are aware, on August 18, 2017 and even prior to that time, I sent you written
notification that my clients had no choice but to unilaterally place their daughter in an out
of district placement. To date, I have not received any acknowledgement from you that you
have received said notice and the ten days have long passed. | am again informing you as
the representative of the West Morris School District that my clients are unilaterally
placing their daughter in an out of district placement. Please acknowledge receipt of my
multiple correspondences to you as the attorney for this school district. In addition, please
inform your client that my client is not truant and no truancy actions should be initiated.

In addition, please forward to me and to my clients a copy of Dr. Ellen Platt’s
independent Psychiatric evaluation report. My clients remain willing to discuss an amicable
resolution to this matter. Thank you for your time and attention.

Very truly yours,

By:

 

Julie Warshaw, Esq.
cc: F.H. an M.H. (Via Email only)
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 93 of 118 PagelID: 353

EXHIBIT F
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 94 of 118 PagelD: 354

From: ie 3

Subject: Fwd: Re:
Date: Seplember 11, 2017 at 3:24 PM
To: Julia MW Warshaw |warshaw( warshawlaylirm.com

Sent from my Verizon, Samsung Galaxy smartphone

cca -- Original message --------

From: Joseph Gusack <jcusack@wmrhsd.org>

Date: 9/11/17 2:24 PM (GMT-05:00)

To!

Subject: Re: Say

Hello Mr. and Mrs. IE - | am not sure if you are referring to the proposed IEP or the 504 plan. If you need a copy of any [EP
proposal, Kendra would have that documentation. | have attached a copy of the 504 plan that we developed last Dacember when
EERE Was returning to school. This plan would still be in effect tor the 2017-18 school year hare at WMC.

Also, | have contacted educere and asked them to re-start INEs Driver Education class. You and [should be receiving

notification in the next day or so indicating when she can log back in to complete ihe course. | believe the naw end date will be
November 17th - | will confirm that date and get back to you.

Regards,
doe Cusack

Hi Joe,

In the phone conversation | had with you and Kendra back on August 25th, you
indicated that [J would be coming back to West Morris as a General
Education student with a 504. We were confused at the time since she was
already determined to be eligible for special services with a previously proposed
IEP. Since then | have spoken to Kendra and she indicated that the team is
waiting for results from Dr. Platt's office to schedule a new IEP. Can you please
supply us with the proposed plan for|fin writing? Thank you.

Regards,
Soc

CONFIDENTIALITY NOTICE: This message is from the West Morris Ragional High School District. This message and any
attachments may be confidential and/or privileged and are intended only for the individual(s) or group(s) identified as the addressee
if the message addressee is in error, or you are not authorized to read, copy, or distribute this message or attachments, please delete

tl.

this message and attachments and notify the sender by retum email at the address listed above. Fe
504.docx.pdf
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 95 of 118 PagelID: 355

Ne” intervention & Referral Services
WEST MORRIS CENTRAL HIGH SCHOOL

Four Bridges Road
Chester, New Jersey

504 Student Accommodation Plan

Name: Birth Date:

Grade: 10 Guidance Counselor: Cusack

Date of Meeting: 12-07-2016
Nature of Concern:

© [RB was diagnosed with Depression on 10-17-16 and has been in an
Partial Care program at Immediate Care Children’s Psychiatric Center
Since that date. She is now ready to gradually return to West Morris
Central and will need 504 accommodations to assist with this

©) transition.

Determination of Handicap:
® Depression as diagnosed by Dr. Srinivasan.

How Handicap Affects a Major Life Activity:

@ Depression has negatively impacted her attendance and her ability to
complete assignments and tasks necessary for the basic life function of

learning.
e Mbsed days due to her depression has now caused anxiety during the

school day and at home.
Reasonable Accommodations:
- Extended time on quizzes and tests.

- may take assessments sin a private setting.
- will be issued a “walking pass” to take breaks from class when

she is feeling a high level of anxiety.

WM 001
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 96 of 118 PagelID: 356

- [BRB may utilize the Zen Zone when it is available for meditation, deep
breathing, and mindfulness exercises to help ease her anxiety.
~ QB may access an counselor when necessary.

Review Date: September 2017

 

Participants: Signatures:

 

 

 

KRS Mémber:

Counselor: (YO |
Administrator: Anne P. Meagher UT

Director of Special Services:
David Leigh

Other

 

 

 

 

 

 

 

 

Please sign included Parental Rights Notice

CC: Parent
IRS Monitor
Principal/Assistant Principal

Guidance Counselor
Director of Special Services
Parental Rights Under Section 504:

Parental Rights Under Section 804:

1. Section 504 of the Rehabilitation Act is a nondiscrimination statute barring
discrimination on the basis of one's disability.

2. ftis the policy of the school district not to discriminate on the basls of disability in
Its educational programs, activities or employment policles as required by the
Act.

WM 002
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 97 of 118 PagelD: 357

3, ‘The Act requires the school district to locate, evaluate and determine If the
student Is a qualified Individual requiring accommodation necessary to provide

access to educational programs.

4. Parents are entitled to have the opportunity to review relevant educational
records under the Family Education Rights and Privacy Act (FERPA).

5. Parents or guardians disagreeing with the decisions reached by school
personnel for accommodations necessary for access to educational
programming and/or facilities may request a hearing before an impartial hearing

officer by notilying the school principal.

6, The designated school district Section 504 Coordinator Is:
Dr. David Leigh
West Moris Admin Blig
4 Bridges Road
Chester, NJ 07930
Phone: (908) 879-6404 x1477

7. Building Principal fs:
Mr. Steve Ryan
West Moris Central High School
259 Bartley Road
Chester, NJ 07930
‘Phone: (908) 879-5212 x3320

cc: WMC or WMM Building Administrators

 

 

 

WM 003
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 11/26/19 Page 98 of 118 PagelID: 358

EXHIBIT G
snenegoe 2:19-cv-14465-SDW-LDVW Document co leelie) a 118 PagelD: 359

West Morris Regional High School District
Department of Special Education
Ce 10 South Four Bridges Road
{ ) Chester, New Jersey 07930
908-870-6404

 

individualized Education Program (IEP)

 

 

 

 

Grade: Tenth grade

Birth Date: P|

State ID:
ID:

 

Parent/Guardian: Gender: Female
ParentiGuardian: Ethnic: While
Address:
Primary Location: West Moris Mendham High School
City:
State: IEP Type: Initial IEP
Zip Code: {EP MeetingDate: 04/06/2017
Home Phone: IEP Start Date: 04/06/2017
Emergency Phone: Annual Review Due Date: 04/05/2018
D Eligibility Category: Emotionally Disturbed
¢ hgioitty ee 7 Reevaluation Due Date: 04/06/2020

Case Manager: Sherry Wilk
Related Services

Case Manager Phone: 903-879-6404 x3530 Transportation
Counsaling
Umited English Proficient: ) Yes ¥] No Extended School Year

Parent Consent to
implement initiatiep; 4/06/2017

a

https ://ine.s nacialeducation.cowerschool.com/lem platedocorintaspx Hemplate=398doc=244648.sec=3752child=D&origin=QSprdoc= ¥

1/20
eneaape 2:19-cv-144§5-SDW-LDYy, ,Dacument cron cy illelmlaima' 118 PagelD: 360
| Birth Date:
IEP Meeting Participants

f tease signin the appropriate space. A signature in this section of the IEP documents participation in the meoting and does not Indicate
greement with the IEP. Wa required member of the IEP team has been excused from participating In the meeting with parental consent, note

the excusal in the required team member's space,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Participants Name Signature __Date
[student #f appropriate or required:
[Parent
[Parent
[Generat Education Teacher: Tamara Wubbenhorst
[Special Education Teacher: David Ehasz
fen Study Team Member: [Shery Wilk
ase Manager (may be the CST [Sherry Wilk
laotne Goldberg-Rappoport
Joseph Cusack

 

 

 

 

 

 

htips-/ine.s pacialeducation.cowerschool.com/emplatedocorinLasox Mam olate= 308 ror= 24dhARaans A7SA cn ite lRevinins Manes ¥
side 2:19-CV-14465-SDW-L Dig yale eld air egrant(MGGP/ I 118 PagelD: 361
Name: | Birth Date: ;

Present Levels of Academic Achievement and Functional Performance

Consider relevant data, List the sources used to develop this IEP. _ . eg

      

 

 

 

 

 

 

 

eport Cards Standardized Test
eacher Feedback Tracking Sheets
Parent Report Progress Reports
Recent Evaluation Results HSPA Scores
iDescribe the concerns of the parent:
Mr. and Mre have expressed concern about the need to provide EE adequate lavel of social and emotonal suppor while ensuring
at she is receiving academic Instruction ata Jevel that ls commensurate with her potental,

 

ascribe the present levels of academic achievement and functional performance including how the student's disability affects his or her

Involvement and progress In the general education curriculum. For preschool children, as appropriate, describe how the disability affects the
hild's participation in appropriate activities [N.J.A.C. 6A:14-3.7(0}1).

a, nd her mother and father participated in the development of tha IEP. This [EP meeting was held In order to discuss her current
pcademic progress, and develop her educational program for the remainder of this school year and for the next school year.

is currently & 10™ grade student in a general education program at West Moris Central High School. She fs taking French 2,
(Geometry, US History 2, English 2, and Chemistry, all at the Advanced level. Last year In 9"" grade, Ms core academic classes were

at the Advanced. level, and her grades ranged from “A” to °B-." In 8" grade, she was absent 19 times, with grades in core subjects

ranging from “B” to “C+.” She has been receiving Home Instruction since 10/24/16, per recommendation from her psychiatrist. A 504 plan
was Implemented for her effective 12/7/16,

as hospitalized on 9/22/16 at Immediate Care Children's Psychiatric Center, for depression and anxiety. She subsequently

attended the partial care program, where she received counseling and academic tutoring. it wes reported that she improved in the small,

erapeutic schoo! environment, where she received individualized attention. On 10/17/16, she was released from the program and
cleared to ratum to school. After attending WMCHS for two days, she refused to go back to school,

has Be amnoned by the Immediate Care Children's Psychiatric Center as having Major Depressive Disorder, recurrent, severe,
without psychotic

eatures, as well as with Generalized Anxiety Disorder, She is currently taking Prozac and Wellbutrin. The Center Is recommending that

p.!she be educated In a smaller and more therapeutic environment so that she could continue progressing with her anxiety, depression, and
phool functioning.

 

sturoances, avoidance benaviors even 70S Not Under siress, siong With

Bs. All conectiven al ors Time are directly impacting leaming ang ability to maintain

 

PSYCHOLOGICAL EVALUATION SUMMARY: Sherry J. Wilk, MA (118/17):

Relative to children of comparable age, current general level of cognitive ability is estimated to be within the average range of intellectual
functioning on a standardized measure of Intellectual functioning. Her overall thinking and reasoning abilities exceed those of approximately 61%
of individuals her age (FSIQ = 104; 85% confidence interval = 100-108). Her general verbal comprehension abilities were in the high average
range (VCI = 116), and her general perceptual reasoning abilities were in the average range (PRI = 107) ability to sustain attention,
concentrate, and exert mental control is in the low average range (WMI = 86). ability in processin ie or routine visual material without
aking errors is In the average renge when compared to her peers (PSI = 94), erformed slightly better on verbal than on nonverbal reasoning
asks, but there is no meaningiul difference between ability to reason with and without the use of words. Also, as she performed much beter
on some verbal tasks than others, Furthermore, due fo variability between the two subtests that compose the PSI, caution is warranted when
interpreting this index score, Significant specific strengths Include orally defining vocabulary words, knowledge of isolated facts/information, and
analysis and synthesis of abstract visual stimull and nonverbal reasoning. A sigificantly weaker specific skill involves the interplay of visual memory
and discrimination, attentiveness to visual tasks, processing speed, vieual-motor organization, and cognitive adaptability, Moreover, another
significant weakness involves her auditory short-term memory, The latter specific skills score at a Bordertine level.

struggles with anxiety and depression, and has a fear of academic fallure. She has limited insight into her difficulties, feets helpless, and
Bly has limited problem-solving abilities. She does feel her family is supportive ofher As compared to her peers, rates herself as not
aving any noteworthy difficulties in a number of areas including sensation seeking, a icality, locus of control, atiantion problems, hyperactivity,
i Sot with parents, self-reliance, test anxiety, anger contro!, and mania. However amass herself within the At-Risk range in attitude to

ool, social stress, anxiety, depression, sense of inadequacy, somatization, self-esteem, and ego strength. Furthermore, MMMirales hersel! in the
-inically Significant range In attitude to teachers, interpersonal relations.

AS compared to her peers, is rated by her parent as having typical adolescent behaviors In a number of areas, including: hyperactivity,

aggression, conduct problems, somatization, atypicality, atention problems, and social skills, activities of daily living, anger control, bullying,
motional self-control, and executive functioning. However, ENS parent rates her within the At-Risk range In anxiety, adaptability, leadership,

functional communication, social development, and negative emotionality. Furthermore Ns parent rates her In the Clinically Significant range

 

hitos //ne.specialeducation.powerschool.com/templatedocprint.aspx?iem plate=398.doc=24464%sec=375&.child=0&orlgin= Q&prdoc=Y ¥20
Case 2:19-cv-14465-SDW-LDW A Ei
5/16/2017 ON FG SO doe dn AES cit Of 118 PagelD: 362

in depression, withdrawal, and resillency.

SOCIAL HISTORY SUMMARY: Betina Goldberg-Rappoport, LCSW,MSW (1/18/17)
f a 10th grader, is the youngest and only daughter of four born to an Intact family. enses thatshe began feeling loneliness In 6th grade
|__ nd by September of 10th grade was depressed, anxious and suicidal, Her parents put her into a therapeulc program immediately and this
“Jappeared to help great deal. She was In a full ime day program at Immediate Care Children's Psychiatic Center until right before winter
me, Currently she is on home-bound

break. She had no intervention for a few weeks during the holiday and family visits and she decompensaled so

instruction after returning lo school proved too stressful and has tutors coming to the home along with afterschool programs twice a week alICCPC,

ELIGIBILITY: 4/8H7 CLASSIFICATION: ED
For preschoo! students, review the preschool day to determine what accommodations and modifications may be required to allow the child

articipate in the general education classroom and activities [N.J.A.C. 6A:14-3.7(¢)11).

 

 

N/A
include other educational noeds that result from the student's disability [N.J.A.C. 6A:14-3.7(0)3i]).
Due tol disabllity and difficulties this school year, she has taken a reduced course load during her sophomore year.

I ill need to co plete Driver's Theory and an allernative assignment for ade Physical Education prior to graduation, _

in addition, consider each special factor identified in NJAC. 6A: 14-3.7(c). (The Need for consultation; Behavioral needs; Language needs;
Communication needs; Auditory needs; Need for assistive technology devices and services; and visual needs.). ifin considering the special
factors, the IEP team determines that the student needs a particular device or service (including an intervention, accommodation or other program
modification) to receive a free, appropriate public education, the IEP must include a statemant to that effactin the appropriate section. ifa factor ts

not applicable, note as such. i ame gece ini ee
In developing this program, consideration has been given to the need for consultation, language, communication, auditory, assistive technology
Jevices/services, and visual needs. They are not applicable at this time.

 

 

©

1 oottaw oo nsasnnhan! ane lamnlotarhnnint nen temolate= 398.d0c= 244648800" 3758.child=OSoriain=Qsprdoc= ¥

 
eesae’ 2:19-cv-14465-SDW- LDW. Docum en SS eaanl (ich lial 118 PagelD: 363
Birth Date:

Statement of Transition Planni

with the IEP in place for the school year the will tum age 714, or younger, if appropriate, develop the
for the student's future. Review

 

 

|Courses of Study:
Considering the student's interests, preferences, and desired post secondary goals, list the specific courses of study for the period of
ime covered by this {EP include both general education and special education courses. When appropriate, identify the courses of study

   
 

 

   
   
  
  

this dime, itls being proposed tha’ gin to gradually transition to a less restrictive placement within the Mendham Behavioral Support
rogram for a half day, aftemoons will continue to work towards completion of the courses she is currently working on, however,

mpts will be made to conduct the tuioring sessions within the school environment. Also, It ls being recommended that ould ransition to
taking English with her peers In a small class setting within the behavioral support program. French and Chemistry will continue to be delivered

rough home instruction.

rid Cuisine (AC)
still needs to complete, Driver's Theory, Physical Education 10, 5 Credits o f Career Education and 2.5 Credits of Economic Literacy prior to

ion,
Grade Courses of Study (List Course Names):

 

 

 

 

Kino Has enaniatard wnlian ene ss han seem Hem alniadancsiné ace Mem wlados IOR inne DARA one WIRE Child AR ewininn Oiewdace¥

 

rem
Case 2:19-cv- - - - i :
snag s© 7 19-0V-14465-SOW-L AW OS UISR, Pain (VES immune Of 118 PagelD: 364

Related Strategies and/or Activities:
in adaition to the courses listed above, list related strategies and/or activities that are consistent with the student's strengths, interests,
preferences, ae are intended to assist the studant in developing or attaining postsecondary goals related to training, education,

ment and, ate, ii int iiving.

   
       
      

    
 

 

€>

Jertnenvint asnw Homnlatas Wt dees 9dRAR ears WTRArh iteftorinin=OAordac=¥ * 6/20

Kites Han tool alle Ai tet fl
:19-cv- - - nt 13-4 Filed 11/ f 118 PagelID: 365
sissy eA SL LOY av bod ecciee Prope {NJIEP) : 2

Statement of Consultation

.|%. Information/advice is needed from the Division of Vocationat Rehabilltation Services or other agency or agencies. List the name of any agency

(@ from which consultation Is needed:
——jItls anticipated that may benefil from DVRS upon her graduation from High Schoof. This service will be considered closer to that lime.

 

 

 

 

iName of the schoo! staff person(s) who will be the flaison to post-secondary resources:
|Kandra Dickerson

 

Statement of Needed Interagency Linkages and School! District Responsibilities
As appropriate to the anticipated needs of the student, list all agencies to which the student will be refered by the school district liaison
to postsecondary resources in the spaces below. List the responsibility of the school district and/or student/pareni(s) with respect to
contacting each agency listed and providing needed information or documentation to each such agency.

ney:
DVRS
(School district responsibilities:
[Provide information for post-secondary planning.
Stude rent responsibilities:
appropriate, register with DVR.

 

 

 

 

hitos:/ina rnarisladiestion nwarechanl eam iemelalodnenin! sanv'Mamnlalecs Wtrines (dR Lears TER rhe neinine VE reine

Sedalia)
wehaABe 2:19-Cv-14465-SDW-LD Wylie BAe Matha! ed faalamamemiommmmmmanaiao! 118 PagelD: 366

— | Birth Date
Statement of Transition Services Needed to Attain Measurable Postsecondary Goals:

Coordinated Activities/Strategies

(Cpeianing with the {EP in place for the school year when the student will tum age 16 or younger, if appropriate, complete the following
ult/-year plan for promoting movement from school to the student's desired post-school goals. The student's needs, strengths, interests
and preferences in each area {instruction, community experiences, etc.) must be considered, and responsibilities should be shared among
participants (student, parent, school staff, outside agencies, employers, etc.).
Activities/Strategles Related to Measurable [Expected Date of erson or Agency Arranging and/or
Post-Secondary Goals plementation roviding Services

struction-Post-Secondary Education Training

ill continue to take courses at a collage prep level
in order to work towards compilation of her graduation tudent
aquirements and to develop collage readiness. Many of arent/Guardian
itiese courses can be delivered within the Behavioral 04/24/2017 CST
‘Suppo m at Mendham High School in order to Guidance
provide with a smaller classroom environment and
ore in ualized instruction.

Related Services
School Based Counseling, 1x por week for 30 il bee Student
Additonal school counseling may be provided at 4/2017 ST
request

ommunity Experiences

8 encouraged to participate In social and
screational events both at schoo! and within her local Parent/Guardian

community,
She may wish to bagin fo visit college campuses and mee err ean

Ith student support services in preparation for after she
a6 graduated from high school.

Adult Living Objectives
tis anticipated that II take the course Driver's tudent
eory during her junior year in order to work towards 42017 dance
| obtaining her drivers license.
LT ont
ervice was considered, but is not needed
Da 9 Skills
sarvice was considered, but is notneeded
1 Vocational Evaluation
[Service was considered, but is not needed
{

 

 

 

 

 

 

 

httos //ne.s peclaladucation.newerschool.com/lemolatadocorint.asox?lamolate= 398.doc=244648.5ec=3754.child=O&origin=Qaprdoc=Y &/20
Case 2:19-cv-14465-SDW-LDW Document 13- i :
atwoor? Ped iduieod Savccion Frogrorn (NOME) 5 Mme Of 228 PagelD: 367

Nene:
—

Birth Date:

Transfer of Rights at Age of Majority

 

OPTION f:

Atleast three years bafore the student
transfer to the student on reaching the age of majority,
following description to document that the student and pare.
stalemont atage 14 when transition planning begins.

On 01/03/2019, i turn age 18 and become an adult student. The following rights will transfer to
« The school district must racelve writen permission from before it conducts any assessments as part of an evaluation or

reevaluation and before Implementing an IEP for the firetime.

« The school must send a written nofice lo henever it wishes to change or refuses to change the evaluation, eligibility,
individualized education program (IEP), placement, or the provision ofa free, appropriate public education (FAPE).

You, the parent(s), may not have access ofl educational records without her consent, unless she continues to be financially
dependenton you.

The district will continue to provide you, the parent(s), with notice of meetings and of any proposed changes to your

 

teaches age 18, a statament that the student and the pareni(s) have been informed of the rights that will
unless the parents obtain guardianship [NJ.A.C. 6A:14-3,7(e)14], The distict may use the
nts have been Informed of the rights that wilt transfer. The 1EP team may include tls

adult child's program.

e Anytime disagrees with her spacial education program, she Is the only one who can request mediation ora due process hearing
to resolve any disputes arising In those areas.
(wishes, sho may write a letier to the school giving you, the parents, the right to continue to act on her behalf in these matiers.

   
 

OPTION I:

Atleast three years before the student reaches age 18, a statement that the student and the parent(s) have been informed of the rights that will
transfer to the student on reaching the age of majority unless the parent(s) obtain guardianship [NJ.AC. 6A:14-3.7(6)14]. The district may inform
the student and the parent(s) by letter of the rights that will transfer, a letier is used, complete the following:

” EEE 2s informed in writing on 04/06/2017 of the rights that will transfer to her atage elghteen,
4 as Informed In writing on 04/06/2017 of the rights that will transfer al age eighteen.

   

 

 

 

 

oo aoa aeeetatatnnnciad ae ne Mamnlates Wk dnes 24484heecs 375&chiid=Osorlain=Q&prdoc=¥ 8/20
Case 2:19-cv-14465-SDW-LDW Document 13-4 Filed 1 .
Individualized Education Program iucr lieiiicniaiiedile 118 PagelD: 368

5162017
Behavioral Interventions

N.J.A.C. 6A:14-3.7(c)4 requires consideration of behavioral needs. If behavior impedes the student's leaming or the learning of others,
he IEP team must consider, when appropriate, strategies, including positive behavioral interventions and supports fo address that
behavior. When needed, a behavior intervention plan must be included in the IEP. The following are :

‘arget behavior:

chool Attendance

iDecumentation of prior interventions and student irae

A 504 Plan had been previously developed In order to provide ith accommodations. Desplia this Intervention, continued to have
difficulties attending school.

Description of the positive supports/interventions, Including the conditions under which the

supports/interventions will be implemented:
it is baing recommended that ave classes within the Behavioral Support Program. A reward system is built into this program in which

students can eam fleld tips for consletent atiendance and completion of academic work.
Procedures for data collection to evaluate the effectiveness of the interventions:

feacher and case manager will collect all data.

Conditions under which the supports/Interventions are changed:
These supports will be reviewed and adjusted with the CST team once is demonstrating mare consistent school attendance.

These supports will be reviewed end adjusted wit
Conditions under which the supports/interventions will be terminated:
re interventions may de terminated if mutually agreed upon by the student, parents, teacher and case manager.

Fam involvement:

 

 

 
  
     
 

 

 

 

  
  
       

  
    
  

 

 

 

Parent/Teacher/Student Meeting as needed.
CST Mestings

©

we bn oo nl damming’ manu Namalatan Tl dan 24 AR Zears VRS hina fltrrinine Ofordoc=¥

10/20
:19-cv-14465-SDW- 4 Fj f 118 PagelD: 369
sigue 2:19-cv-14465-SDW-LDW., Ropupent 13-4 Filed. oo 118 Pag

@—— . Bisth ~~
. Goals and Objectives

 

 

OR SHORT TERM OBJECTIVES:

 

 

 

     
  

 

 

 

 
   
   
    

 

 

   
 
 
 

 

 

 

 

CADEMIC AND/OR FUNCTIONAL AREA:
Social ‘Emotional
tandard 9.2 (Consumer, Family and Life Skills) Alt students will demonstrate critical jife akilts in order to be functional members ofsocialy,
NUAL MEASURABLE ACADEMIC AND/OR FUNCTIONAL GOAL: .
fo school related functioning.
EVALUATION
[CRITERIA PROCEDURES]
ctive: 3 triggers of anxiely will be Clinical record
li be able to identify and articulate 2-3 tiggers of anxiety, identified 80% of ime when feeling from
xous, counseling
ssions
Objective: ety scale will be used 100% of [Clinical record
il learn to use an anxiely scale to gauge and measure the strength of her emotional |time when feoling anxious, from
ns to tiggers. counseling
esions
ctive: les will be identified and
will identify up to 3 strategies (ie. Mindful Tool) that can be used to reduce anxiety, 100% of instances when
ing anxious. unseling
sessions
= Attand school with 80% frequency ndance
ii increase attend al school in accordance with her schedule. cord
ctive: pport will be sought 100% of dent
will seek support when feeling anxious. me when feeling overwhelmed by lerview
nxdety,

 

httos //ne.necialaducation.powerschool.com/lemplatedocprintas px ?lem plate 39&dac= 244R4R earn A7ERrhiltefierinine/ ned n ¥ ew
:19-cv- - - ment 13-4 Filed 11/ f 118 PagelD: 370
seat © OE SIRNA LOWY teed ea boatcgran {NJIEP) aime 7

Name: Birth Date:
Modifications/Supports/Progress Reports

MODIFICATIONS AND SUPPLEMENTARY AIDS AND SERVICES IN THE GENERAL EDUCATION

CLASSROOM

State the modifications for the student to be Involved and progress In the goneral education curriculun and be educated with nondisabled
tudents, State tha supplementary alds and services that will be provided to the student or on behalf of the student [N.J.A.C. 6A:14-3.7(a)4].

ide: any assistive techn devices and services to be provided. Attach additional So as necessary.

tions ¢ b tude rict
peste the noua Srortoubin. ous nt to participate In the State the supplementary alds and services.

Extended time on lests and quizzes,
Permit to meet with the school counselor upon her request.

low frequent breaks
vide structure and interim due dates for iong term assignments.
Provide ent feedback regardin academic work.

 

 

 

MODIFICATIONS AND SUPPLEMENTARY AIDS AND SERVICES IN THE SPECIAL EDUCATION
CLASSROOM

 
   

State the modifications to enable the student to participate In the
general education curriculum.

Extended time on lasts and quizzes,

Perm to meet with the school counselor upon her request.
Allow frequent breaks

Provide structure and Interim due daias for long term assignments.
Provide frequent feedback regarding ‘s academic work,

  
        
  

  
  
 
   
  

 

 

 

     

 

communicate with parents as needed.

 

ger will monitor progress and

 

ase Mana
' [Parent/Teacher conferences as needed,
Staff receives In service training.

  
     
   
  

     

 

-rogre ig ra SE
‘Slate how the parents will be regularly informed of their student's progress toward the annual goals [N.J.A.C. 6A:14-3. 7(6)16).
Method: Schedule:

 

 

 

 

 

nual Review ually
fue student progress as reported by teacher, IEP meetings, tests [Parents will have access to Hs grades on an ongoing basis via
ind exams and informal conferences, rSchool.

 

https/ne.spactaleducation.cowerschool.com /templatedocoriniasox?tem nlates 2kdece 244AdkaansA7RechiidefRevioine ine 49am
etegar” 2:19-cv-14465-SDW- LDW wpgcument 13-4 Filed cilia 118 PagelD: 371
dualized Education Program (NJIEP} for

a Birth Date:

  

a Special Education Determinations

Document length of school day, day, if different from Jangth of regular Statement of student's transition from elamantary to secondary
chool day [N.J.A.C. 6A:14-4,f(c)]. program [N.JA.C.6A:14-3,7(e)10).
this time, Jenna is receiving home Instruction, His recommended that
ntnue with home instruction in the moming and begin attanding
fast Moms Mangham High Scheol Behavioral Support Program inthe =| Transiar to high school program with same age peers.
aflemoon ii have a shorianed school day from 11:30am-

 

Determine whether the student needs an extended school year {E8Y) program. An extended school year program Is provided in accordance
with the student's [EP when an Interruption in educational programming causes the student's performance to revert to a lower level of
inctioning and recoupment cannot be expected in a reasonable length of time. [N.J.A.C. 6A:14-4.3(c)]. List relevant factors considered in

determining whether the student needs an ESY program.

is currently receiving home instruction and Is scheduled to alland MHS from 11:30 to 2:35. lls recommended that rs inthe
Y program at MHS on Tuesdays and Thursdays from 11:30-2:30 p.m. in order to racaive Instruction in core mathematics an lish skills. This

Il allow to continue to receive academic instruction and counseling during the summer months,
it req med, describe the ESY program:
pguires an extended school year program,
a ESY will consist of instruction In core janguage ams a“ math skills two days per week for a total of 3 hours per day. Counseling will be
provided weekly during the duration of the 5 week pro
District and State / Assessment

Participat ion ‘in District and State A Assessment F

 

 

 

the student will not be participating in
odifications / Accommodations fa subject area or areas of a districtwide ceed the student wil be
INJ.A.C. 6A:14-3.7(0)7] Statewide assessment, explain why [a cinate in Statewide or
, ; at assessments not appropriate Soa cecessnwit
SAC, 6A:14-3.7(0)71]. ,
District Assessment:
Distict Asseséments Small group
Preferential Seating
ded ima
= vent Breaks
rections Clarified and Repeated

Assessments:
frsmree DLM
@ Language Arts Accessibility Features — Language Arts

-] Mathematics » Frequent Breaks | Mathematics

* Small Testing Group

* Genera! Administration Directions
Clarified

¢ General Administration Directions
Read Aloud and Repeated as
Needed

 

 

 

 

Timing and Scheduling
* Extended Time (UAF- universal
accessibility feature)
PAsPARCC j DLM
Language Aris Accessibility Features J Language Asis
% Mathematics « Frequent Breaks — Mathematics

* Smatt Testing Group

* General Administration Directions
Clarified

« General Administration Directions
Read Aloud and Repeated as
Needed

 

 

fy Timing and Scheduling
od » Extended Time (UAF- universal
{ accessibility feature)

 

 

 

 

 

hitosJ/ine.specialeducation cowerschool.cam/amnlatednercint asnytamnlatas AR dons 244RdReann WAR ei ris NRewinins NRnerinesY wm
: = f 118 PagelD: 372
HEAL 2:19-cv-14465-SDW-LDW,, Rogun nt on Progam (i?) rial g

Graduation Requirements

   
   

 

O

or if any of the requirements are modified, provide a rationale below and list any altemate proficiencies the student is expectad to

 

 

 

the student is NOT exempt the stidentia exempt from meeting the graduation
om the requirement, place |requirement, provide a rationale for the exemption
a check in the box, AAC. 6A:14-3.7(e)91).

Beginning at age 14, identify the State and local graduation requirements that the student will be expected to meet. The statement must
be raviewed annually. if the student is exempted from meeting any of the graduation requiraments that all students are expected fo meet

   

  

  
 
 
 

   

       
      
 

 

 

Due to chronic anxiety, depression and panic atlacks
there have been times throughout the year in which

 

 

 

 

 

 

Due to her disability, jay exceed the number of has had diffcultes attending school and/or has needed to

absences specified and will require an extension of the (] miss schoo) due to treatment, These absances, will be

attendance policy, Medical documentation to be reviewed considered by the atlandance committes and excused

by the attendance committee, ith proper medical documentation, Continued
supplemental home instruction may be warrantad In order
to account for missed academic material,

Credit Hours:

120 i 4 |

PARCC or Other NJDOE Approved Alternate Assessment:

Studentwill be held to sit for the PARCC assessmanis In ¢%

Language Arts and Math.

 

 

 

Other (Local Graduation Requirements):

 

l o t

 

Alternate Requirements(s):

 

 

Provide a description of any altemate proficiencies to be achieved by the student to qualify for a State endorsed diploma [N.J.A.C.
6A:14-3, 7(e) Gi).
L

 

 

¢

httosine.speciateducation.owerschool. com/lemalatedocnrint.asoxiemolate= 398doc=24464&sac=476echiideOtnrinineNAnecieeeV
sreeoIbe 2:19-cv-14465-SDW-L D\jydaiiial EARaled eG (Gm | 118 PagelD: 373

 
 
   

 

Program Description

  
 

Birth Date:

   

| Tenth grade

 

 

 

 

 

: Grade:
& Primary Location: West Morris Mendham High School Primary Placoment Time: Full me students
Secondary Location: Secondary Placement Time:
IEP Start Date: 04/06/2017 Program Type Grade 10
Next Year's Secondary Location: West Moris Mendham mm High School Next Year's Grade: Eleventh grade

Statement of Special Education and Related Services
State the special education services by instructional area. For in-class programs also state the amount of time the resource or
ply

upplementary instruction teacher is prasent in the general education class [N.J.A.C. 6A:14-3.7(e)4 and N.J.A.C. GA:14-3.7(3)8}. For pull-
replacement resource and special class programs, state the amount of instruction in each subject area, which must be equal to the
jount of instructional time in general education for each subject area [N.J.A.C. GA:14-4. 1{i}]. All times are approximate within the context)

 

 

 

  

of the daily school schedule and will be consistent with the school year calendar unless otherwise noted.

 

 

 

Subject

Service
Start Date

Service

End Date [Frequency

 

 

[English 2 (AV) BSP

finvout (BSP) Cis.Supp

[Home instruction (French 2, AV)
[Home instruction (Chemistry, AV)
Engtish 3 (AV) (BSP)
Hotta History (AV) (BSP)
[Environmental Science (AC) (BSP)

  
 

InfOut (BSP) Cla.Supp

  
 
 

 

 

joamsr2o17josratzor7jonnenP® 8

joanerzo17}oere12017/3 wane Perl

Home Instruction (Geomety, AV) delivered at home or at MHS, BSP Classroom joaner2017}08/21/2017 ares Petleo
Home Instruction (US History 2, AV) delivered at home or MHS, BSP Classroomjo4ne/2017)06/21/2017- vanes Pelco
loanevaorzpoarezor7ie ine Perea
joamerzo1 7ppsvewz017|e on" Petco
Josv2e2017}oansr2018 ined Pers
josvzeiz017foamsvaotele wine* Pelle

ee per

 

  
 
   
   
  

 

 

 

jo Mendham High School. itis anticipated that

will continue to receive home instruction, with a gradual retum to a less restrictive setting at Mandham High School, within
On Program. i” will be expected to attend afiarnoons only for the remainder of the 2016-2017 school year. Transportation
; ll attend a full day program for the 2017-2018 school year,

    

 

Related Services

 

services are included, specify

State the related services [N.J.A.C 6A:14-3.7(e)4). include, as appropriate, a statement of integrated therapy services to be provided.
Specify the amount of time the therapist will be in the classroom. if speech-li

whether the services

 

 

 

 

 

 

 

 

[wit be provided individually orina group. Specify the ) group size. [N.J.A.C 6A:14-3.7(6)5, N.A.C. G4:14-3.7(6)8 and GA:14-4.4{a) 7].
Service Start Date | EndDate | Frequency micidestsaeaton) Provider Location
Individual Counseling services 0406/2017 josoaiz017 A bly per lest [Counseling Room
PM only, to
Transportation service 4062017 06/21/2017 jendham High
School
individual Counseling services og2e2017 lo4os2018 |! eer eet CST Counseling Room

 

 

dditional Related/iIntensive Service Information:

 

 

hilos V//ne.specialeducation.pawerschool.com/lemplatedocprint.aspxlemplate= 398doc=244648sec=375&child=O&origin= Q&prdoc=¥

 

1820
S1GAGISEC 2:19-Cv-14465-SDW-L D Witsviddit edd Eallor Program (NEP or rica | 118 PagelD: 374

Nome: Birth Date:
Notice uirements for the IEP and Placement

form information in each components of written nolice for an The waiten notice includes
IEP asa of the action and a of the and factors used in the action.

action 1] why the d has ns
A.C. 6A:1 é

anew as

     

as a result of an Initial evaluation and determination of
ae a resultofan annual review.
J as aresuli of an amandment.
as a result of a reevaluation.
in to
to a In
to review the behavioral Intervention
} Other:

reasons were

and be a for nota
Jersey special education program. This option was rejected by the distict as it offers students a 1:1 leaming experience, which Is

restrictive. this does nol offer on
or reports the
6A:1
sources IEP are
are

e

hitps/ine.s pecialeducation.powerschool.com/templatedocprint.aspx?temiplate=398doc= 244648sec=375&.child=O&origin=Q&prdoc=¥ 16/20
sidaiige 2:19-cv-14465-SDW-LD Wiywiditdd EAGtdioh Pedant (ed alana! 118 PagelD: 375

Nemo: Birth Date:
Rationale for Removal from General Education

Decisions regarding placement are based on the individual needs of students and must begin with consideration of the general education

setting. The purpose of this page |s to document the discussions that have occurred with respect to accommodations, modifications, and

x upplementary aids and services in each academic or functional area that are necessary to educate the student in the general education
setting.

f the student will be included in the general education setting for more than 80% of the time, no rationale is required. items 1 through 3 of
this section of the JEP need not be completed or included in the student's IEP.

f a student will pot be included in the general education setting for more than 60% of the time, items 1 through 3 below MUST be
completed for each CONTENT/SUBJECT AREA.

1. identity the supplementary alds and services that were considered to implemant the student's annual goals. [N.J.A.C. 6A:14-4.2(a)8/].

Explain wity they are nol a te to meet the student’s needs in the general education class: 7
order to determine an appropriate academic program for itis important to take Into account her academic strengths, emotional difficulties
land future goals, Given these fa continuum of services and supports have bean considered in order to address her educational needs within

© feast restrictive environmen has tied returning to general education classes with supports such as extended tims, frequent breaks, and
Pportunities to meet with her guidance counselor and/or the CST team. Despite these supports, consistent schoo! attendanca sill proved difficult
T EE. The ciass size and schoo! environment at West Moris Central High School has been challenging for her. Having a fresh start at
Mendham High school with different peers is suggested at this ime.

2. gArida Sta the comparison of the benefits provided In the regular class and the bonefits provided In the special education class (N.J.A.C.
GA: pail).

Reguiar education classes would provide with maximum exposure to the general education curriculum and materials. This setting also
flows for leaming from peer models and Increased opportunities for social interaction.

  
 

     

 

 

 

 

 

 

The benefit from working in the behavioral support program classes Is that this selting provides a calmer environment, where student anxiety can bel

ore quickly identified and addressed. In this setting, there is a low student to teacher ratio and the Instucton and academic pace can be modified

to moos pests: A reward system, focusing on positive behavioral support is also used to help foster social connections and encourage

icademic motivation.

3.Document the potentially beneficial or harmful effects which a placement {in the generai education clags) may have on the student with
disabilities or the other students In the class [N.J.A.C. 6A:14-4.2(a)BIlT]

i placed in a less restrictive, general education setting, HEEEmay continue fo experience a high level of anxiety leading to continued school

jabsences. Without Individualized strategies to provide her with academic and emotional support, may fall behind academica!ly and may

save difficulties maintaining soctal connections, These harmful effects outwelgh the potential gains being stictly within the general education

vironment The potential benefits of te Behavioral Support Program and continued Instruction are described above.

Modifications in Extracurricular and Nonacademic Activities _
State the modifications that will be provided fo enable the student fo participate in extracurricular and nonacademic activities [N.J.A.C.
GA:14-3.7(0)4il]. Explain the extent, if any, to which the student will not participate with nondisabled peers in extracurricular activities and
activities [N.J.A.C. 6A:14-3.7(e)6}. in addition, for students In an out-ol-district placement, delineate how the student will
'@ with nondisabled peers in extracuriculer and nonacedemic activities including, if necessery, retuming the student to the
istrict in order to faciitate such WAC, GA:14-3.7(6)17],
| extracurricular activities are available ta

 
 
  
   

 

   
   
       

 

       

 

 

hitos :/ne.specialaducation.cowerschool.com/templatedocprint.sspx7tem plate=398.doc= 244648secr 3758.child=08orlgin= Q&prdoc=Y 17/20
snéaaze 2:19-cv-14465-SDW-LD \isvi@ eb BGialicd Bréfront NOGP) | | 118 PagelD: 376
Nave: Birth pote:
Document the Placement Decision According to the Following Categories (Check

ONLY ONE box):

* NOTE: in accordance with federal data collection requirements, a student in an out-of-district sogregated placement for 50% or more of
the schoo! day must be reported as being in that setting for the entire day, regardiess of whether the student Is in a general education
setting for the remainder of the school day.
‘Students with Disabilities Ages 6-21:

_«_In the presence of General Education Students for 80% or more of the entire school day

+_in the presence of General Education Students between 40% and 80% of the entira school day
“. In the presence of General Education Students for less than 40% of the entire school day

1_Public Separate School (in buildings with NO General Education Students)
-_1 Private School for the Disabled (Onty day educational costs paid by the district)"
4 Private Residentiat Schoo! for the Disabled (BOTH day and residential costs pald by the district)
| Home Instruction
LJ Public Residential Facility (For reposting by State Agencies ONLY — Department of Human Services, Department of Chitdren and Families:
epartment of Corrections; Juvenile Justice Commission

nsition Planning for Students In Separate Settings

students in a separate setting (for all or part of a school day), set forth activities necessary to move the student fo a less restrictive
ement, A @ setting is defined as a building without education students.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
 
 
  
 

is currently receiving home instruction for all of her academic classes. In this restrictive environment has limited exposure to same-
ge peers. At this time, itis being proposed that [mest with some of her tutors within the school environment of the behavioral support
program at Mendham High School. in order to do so, school based counseling Is being recommanded. [EWI have the continuity of having the
me tutors that she had been previousty working with in order to minimize anxiety. In addition, itis being recommended a English
ind Out Support within the BSP program. By having the tutoring take place within the school environment and English and Out of Class

ort, will have greater opportunities to meet with same age peers.

 

hitesJine.speciateducation.powerschool.com/templatedocprint.aspx7lemplate=398.doc= 244648 sec= 375échild= OSorigin= Q&prdoc=¥

 

18/20
SIGE 2:19-Cv-14465-SDW-LD Wg yidialdd dude Brcgrern (NE) (incarnate 118 PagelD: 377

None: Birth Date: |
Procedural Safeguards Statement

As the parent of a student who Is, or may be determined, etigible for special education services or ag an adult student who Is, or may be
determined, eligible for special education, you have rights regarding Identification, evaluation, classification, development of an IEP, placement

oS and the provision of a free, appropriate public education under the New Jarsey Administrative Code for Special Education, N.JA.C. 6A:14.A
description of these rights, which are called procedural safeguards, is containad In the document, Parental Rights in Special Education (PRISE).

This document is published by the New Jersey Depariment of Education,
A copy of PRISE Is provided to you upon referral for an Initial evaluation, when a disciplinary action that constitutas a change In placements

imposed by your school disbict, and the first time a due process hearing or comptaint Investigation Js requested. in addition, a copy will be
provided to you al your request.
To obtain a copy of PRISE, please contact: Phone #

  

  
  

 

 

 

 

 

 

 

School Distict Office or Personnel:

David Lelgh, Director Special Services 908 679-6404 ext, 1477
For help In understanding your rights, you may contact any of the following:

School District Representative:

David Leigh 908 879-6404 ext. 1477
Statewide Parent Advocacy Network (SPAN) (800) 664-7726

NJ Protection and Advocacy, Inc. (800) 922-7233
County Supervisor of Child Study:

Sandra Gogerty 073-285-8336

 

 

 

 

€ )

htlos//ne.specialeducation.powerschool.com/templatedocorint.asox ?lemolates 398doc=244648sec=3758child=Okorloin=Qhordoc=¥
   

Birth Date:
Consent for Initial IEP implementation:
Your signature is required to give consent before the proposed JEP services can start.

| 1, Wehave received a copy of the Proposed IEP and give consent for the IEP services to start,
) 1, We have received a co

py of the proposed IEP and do not give consent for IEP services to start

 

 

Signature Dale

Mps#ine-specialeducation power school, com/lamplatedocprintspx Memplate=ta8

Ot PAARAR cone: TIE mbiide re oot
